===========================================================================================================


AGREEMENT AND PLAN OF MERGER


BY AND AMONG


BUSINESS&DECISION NORTH AMERICA HOLDING, INC.


BDEC ACQUISITION CORP.


AND


INFORTE CORP.


DATED AS OF MAY 13, 2007

===========================================================================================================

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I

THE MERGER

Section 1.1. The Merger 2  Section 1.2. Effective Time 2  Section 1.3. Effects
of the Merger 2  Section 1.4. Subsequent Actions 2  Section 1.5. Certificate of
Incorporation; By-Laws; Directors and Officers 3  Section 1.6. Conversion of
Securities 3  Section 1.7. Exchange of Certificates 4  Section 1.8. Equity
Compensation Plans 7  Section 1.9. Time and Place of Closing 8 

ARTICLE II

REPRESENTATIONS AND WARRANTIES
OF MERGER SUB AND PARENT

Section 2.1. Organization 8  Section 2.2. Authority 9  Section 2.3. No Conflict;
Required Filings and Consents 9  Section 2.4. No Prior Activities 10  Section
2.5. Brokers 10  Section 2.6. Information Supplied 10  Section 2.7. No Reliance
11  Section 2.8. Interested Stockholder 11 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Section 3.1. Organization and Qualification 11  Section 3.2. Capitalization 12 
Section 3.3. Subsidiaries 15  Section 3.4. Authority 15  Section 3.5. No
Conflict; Required Filings and Consents 16  Section 3.6. SEC Filings; Financial
Statements 17  Section 3.7. Absence of Certain Changes or Events 18  Section
3.8. Litigation 20  Section 3.9. Employee Benefit Plans 20  Section 3.10.
Information Supplied 23  Section 3.11. Conduct of Business; Permits; Compliance
with Laws 23  Section 3.12. Taxes 24 

-i-

--------------------------------------------------------------------------------

Section 3.13. Environmental Matters 26  Section 3.14. Real Property; Title to
Assets; Liens 26  Section 3.15. Intellectual Property 28  Section 3.16. Material
Contracts 31  Section 3.17. Insurance 33  Section 3.18. Collective Bargaining;
Labor Disputes; Compliance 34  Section 3.19. Transactions with Affiliates 36 
Section 3.20. Brokers 37  Section 3.21. Board Action 37  Section 3.22. Opinion
of Financial Advisor 37  Section 3.23. Control Share Acquisition 37  Section
3.24. Vote Required 37  Section 3.25. Accounts Receivable 38  Section 3.26. No
Illegal Payments 38  Section 3.27. Suppliers and Customers 38  Section 3.28.
Bank Accounts 38  Section 3.29. Powers of Attorney 38 

ARTICLE IV

COVENANTS AND AGREEMENTS

Section 4.1. Conduct of Business by the Company Pending the Merger 39  Section
4.2. No Solicitations 42 

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1. Proxy Statement 45  Section 5.2. Meeting of Stockholders of the
Company 46  Section 5.3. Additional Agreements 46  Section 5.4. Notification of
Certain Matters 46  Section 5.5. Access to Information 47  Section 5.6 Public
Announcements 47  Section 5.7. Approval and Consents; Cooperation 47  Section
5.8. Further Assurances 48  Section 5.9. Director and Officer Indemnification
and Insurance 48  Section 5.10. Continuation of Employee Benefits 49  Section
5.11. Equity Compensation Plans 49  Section 5.12. Takeover Statutes 50  Section
5.13 Disposition of Litigation 50  Section 5.14. Delisting 50  Section 5.15.
Resignations 50 

-ii-

--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS OF MERGER

Section 6.1. Conditions to Each Party's Obligation to Effect the Merger 50 
Section 6.2. Additional Conditions to Obligation of the Company to Effect the
Merger 51  Section 6.3. Additional Conditions to Obligations of Parent and
Merger Sub to Effect the Merger 51 

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

Section 7.1. Termination 53  Section 7.2. Effect of Termination 55  Section 7.3.
Termination Fee Payable in Certain Circumstances 55 

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1. Non-Survival of Representations, Warranties and Agreements 56 
Section 8.2. Notices 56  Section 8.3. Expenses 57  Section 8.4. Definitions 57 
Section 8.5. Headings 64  Section 8.6. Severability 64  Section 8.7. Entire
Agreement; No Third-Party Beneficiaries 64  Section 8.8. Assignment 64  Section
8.9. Governing Law; Jurisdiction 64  Section 8.10. Amendment 65  Section 8.11.
Waiver 65  Section 8.12. Counterparts 65  Section 8.13. Waiver of Jury Trial 65 
Section 8.14. Interpretation 66  Section 8.15. Disclosure Generally 66  Section
8.16. Specific Performance 67 

-iii-

--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS

 


Page

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

1995 Equity Compensation Plan 12      Exchange Act 9  1997 Equity Compensation
Plan 12      Exchange Agent 5  Adjustments 4      Exchange Fund 5  Affiliate
57      Exchange Procedure for Certificates 5  Affiliate Transaction 36     
GAAP 60  Aggregate Consideration Amount 57      Governmental Entity 10 
Agreement 1      Hazardous Materials 60  Book-Entry Shares 5      In-Bound
Licenses 28  Certificate of Merger 2      Indebtedness 60  Certificates 5     
Indemnified Parties 48  Closing 8      Insurance Policies 33  Closing Date
8      Intellectual Property Rights 30  Code 7      Investment of the Exchange
Fund 6  Company 1      Knowledge 60  Company 2006 Form 10-K 17      Leased Real
Property 60  Company Acquisition 58      Lien 9  Company Acquisition Proposal
58      Litigation 20  Company Board 1      Lost Certificates 7  Company Common
Stock 3      Made available 60  Company Disclosure Schedules 11      Material
Adverse Effect 60  Company Material Contracts 33      Merger 1  Company Owned
Intellectual Property 28      Merger Consideration 3  Company Preferred Stock
12      Merger Sub 1  Company SEC Reports 17      Merger Sub Common Stock 3 
Company Stockholder Approval 37      Merger Sub Representatives 47  Company
Stockholders' Meeting 10      No Liability 6  Company Superior Proposal 43     
Non-Disclosure Agreement 29  Confidentiality Agreement 59      Non-Solicitation
Agreement 61  Contract 59      Options 7  control 6      Order 61  controlled by
6      Out-Bound Licenses 29  Copyrights 30      Parent 1  DGCL 1      Parent
Disclosure Schedules 8  Dissenting Shares 4      Patents 30  Effect 60     
Permits 24  Effective Time 2      Permitted Liens 62  Employee Plans 21     
Person 62  Employees 59      Personal Property 27  Environment 59      Proxy
Statement 10  Environmental Laws 59      Real Property 62  Equity Compensation
Plans 7      Real Property Leases 62  ERISA 20      Regulatory Laws 10  ERISA
Affiliate 21      Release 62 

--------------------------------------------------------------------------------

Required Approvals and Consents 62      Taxes 24  Restricted Stock 8     
Termination Date 53  Sarbanes-Oxley 18      Termination of the Exchange Fund 6 
SEC 63      Trademarks 30  Securities Act 63      Treasury Regulations 64 
Software 30      under common control with 6  Subsidiaries 15      Voting
Agreement 1  Subsidiary 63      Voting Group 1  Surviving Corporation 2     
WARN Act 36  Takeover Statute 37      Withholding Rights 7  Tax Return 63     

-ii-

--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER

        AGREEMENT AND PLAN OF MERGER, dated as of May 13, 2007 (this
“Agreement”), by and among Business&Decision North America Holding, Inc., a
Delaware corporation (“Parent”), BDEC Acquisition Corp., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Merger Sub”), and Inforte Corp., a
Delaware corporation (the “Company”).

R E C I T A L S:

        A.        The respective Boards of Directors of Parent, Merger Sub and
the Company have deemed it advisable and in the best interests of their
respective corporations and stockholders that Parent and the Company consummate
the merger and other transactions provided for herein.

        B.        The respective Boards of Directors of Merger Sub and the
Company have approved, in accordance with the General Corporation Law of the
State of Delaware (the “DGCL”), this Agreement and the transactions contemplated
hereby, including the merger of Merger Sub with and into the Company with the
Company continuing as the surviving corporation and a wholly owned subsidiary of
Parent (the “Merger”), all in accordance with the DGCL and upon the terms and
subject to the conditions set forth herein.

        C.        As a condition for Parent and Merger Sub to enter into this
Agreement, those stockholders of the Company listed on the signature pages to
the Voting Agreement (as defined below) (the “Voting Group”) have entered into
the Voting Agreement, dated as of the date hereof, with Parent and Merger Sub
(the “Voting Agreement”), which agreement provides, among other things, that,
subject to the terms and conditions thereof, each member of the Voting Group
will vote his shares of Company Common Stock (as defined below) in favor of the
Merger and the approval and adoption of this Agreement.

        D.        The Board of Directors of the Company (the “Company Board”)
has resolved to recommend to its stockholders the approval and adoption of this
Agreement and the approval of the transactions contemplated hereby, including
the Merger, upon the terms and subject to the conditions set forth herein.

        E.        Parent, as the sole stockholder of Merger Sub, has approved
and adopted this Agreement and approved the transactions contemplated hereby,
including the Merger.

        F.        Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.

--------------------------------------------------------------------------------

        G.        Terms used but not defined herein shall have the meanings set
forth in Section 8.4, unless otherwise noted.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and agreements herein contained, and intending to be legally
bound hereby, the parties hereby agree as follows:


ARTICLE I


THE MERGER

        Section 1.1.        The Merger. At the Effective Time and subject to and
upon the terms and conditions of this Agreement and the DGCL, Merger Sub shall
be merged with and into the Company, the separate corporate existence of Merger
Sub shall cease, and the Company shall continue as the surviving corporation.
The Company, as the surviving corporation after the Merger, is hereinafter
sometimes referred to as the “Surviving Corporation.”

        Section 1.2.        Effective Time. As promptly as practicable, and in
any event within two business days after the satisfaction or waiver of the
conditions set forth in Article VI, the parties hereto shall cause the Merger to
be consummated by filing a Certificate of Merger (the “Certificate of Merger”)
with the Secretary of State of the State of Delaware, in such form as required
by, and executed in accordance with the relevant provisions of, the DGCL (the
time of such filing, or such later time as shall be specified therein, being the
“Effective Time”).

        Section 1.3.        Effects of the Merger. At the Effective Time, the
effects of the Merger shall be as provided in the applicable provisions of the
DGCL. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time all the property, rights, privileges, powers and franchises
of the Company and Merger Sub shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and Merger Sub shall become the
debts, liabilities and duties of the Surviving Corporation.

        Section 1.4.        Subsequent Actions. If, at any time after the
Effective Time, the Surviving Corporation shall consider or be advised that any
deeds, bills of sale, assignments, assurances or any other actions or things are
necessary or desirable to vest, perfect or confirm of record or otherwise in the
Surviving Corporation its right, title or interest in, to or under any of the
rights, properties or assets of either of the Company or Merger Sub acquired or
to be acquired by the Surviving Corporation as a result of, or in connection
with, the Merger or otherwise to carry out this Agreement, the officers and
directors of the Surviving Corporation shall be authorized to execute and
deliver, in the name and on behalf of either the Company or Merger Sub, all such
deeds, bills of sale, assignments and assurances and to take and do, in the name
and on behalf of each of such corporations or otherwise, all such other actions
and things as may be necessary or desirable to vest, perfect or confirm any and
all right, title and interest in, to and under such rights, properties or assets
in the Surviving Corporation or otherwise to carry out this Agreement.

-2-

--------------------------------------------------------------------------------

        Section 1.5.        Certificate of Incorporation; By-Laws; Directors and
Officers.

                (a)        At the Effective Time, the Certificate of
Incorporation of the Company shall be amended and restated in its entirety to be
identical to the Certificate of Incorporation of Merger Sub, as in effect
immediately prior to the Effective Time, until thereafter amended in accordance
with DGCL and as provided in such Certificate of Incorporation; provided,
however, that at the Effective Time, Article I of the Certificate of
Incorporation of the Surviving Corporation shall be amended and restated in
order to change the name of the Surviving Corporation to a name to be designated
by Parent in its sole discretion.

                (b)        At the Effective Time, the By-Laws of the Company
shall be amended and restated in their entirety to be identical to the By-Laws
of Merger Sub, as in effect immediately prior to the Effective Time, until
thereafter amended in accordance with DGCL and as provided in such By-Laws;
provided, however, that at the Effective Time, the title of the By-Laws of the
Surviving Corporation shall be amended and restated in its entirety to reflect
the name of the Surviving Corporation designated by Parent pursuant to Section
1.5(a).

                (c)        At the Effective Time, the directors of Merger Sub
immediately prior to the Effective Time shall be the initial directors of the
Surviving Corporation, and the officers of the Merger Sub immediately prior to
the Effective Time shall be the initial officers of the Surviving Corporation,
in each case, until their successors are duly elected or appointed and qualified
in the manner provided in the Surviving Corporation’s Certificate of
Incorporation and By-Laws, or as otherwise provided by applicable law.

        Section 1.6.        Conversion of Securities. At the Effective Time, by
virtue of the Merger and without any action on the part of Merger Sub, the
Company or the holder of any shares of Common Stock, par value $0.001 per share,
of the Company (“Company Common Stock”), or any shares of common stock, par
value $0.001 per share, of Merger Sub (the “Merger Sub Common Stock”):

                (a)        Company Common Stock. Subject to adjustment in
accordance with Section 1.6(e), each share of Company Common Stock that is
issued and outstanding immediately prior to the Effective Time (other than
shares to be cancelled in accordance with Section 1.6(c) and Dissenting Shares)
shall be converted into the right to receive from the Surviving Corporation and
the Parent, and become exchangeable for, an amount in cash equal to $4.25 per
share of Company Common Stock (as such amount may be adjusted pursuant to
Section 1.6(e), without interest, the “Merger Consideration”), as provided in
Section 1.7. As of the Effective Time, all shares of Company Common Stock upon
which the Merger Consideration is payable pursuant to this Section 1.6(a) shall
no longer be outstanding and shall automatically be cancelled and retired and
shall cease to exist, and each holder of a certificate representing any such
shares of Company Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration.

-3-

--------------------------------------------------------------------------------

                (b)        Merger Sub Common Stock. Each share of Merger Sub
Common Stock that is issued and outstanding immediately prior to the Effective
Time shall be converted into and become one fully paid and non-assessable share
of common stock, $0.001 par value per share, of the Surviving Corporation, and
the Surviving Corporation shall become a wholly-owned subsidiary of Parent.

                (c)        Cancellation of Treasury Stock and Parent and Merger
Sub-Owned Company Common Stock. All shares of Company Common Stock that are
owned by the Company or any wholly owned subsidiary of the Company and any
shares of Company Common Stock owned by Parent, Merger Sub or any subsidiary of
Parent or Merger Sub or held in the treasury of the Company immediately prior to
the Effective Time shall, by virtue of the Merger and without any action on the
part of the holder thereof, be cancelled and retired and shall cease to exist,
and no cash, securities or other consideration shall be delivered or deliverable
in exchange therefor.

                (d)        Dissenting Shares. Notwithstanding anything in this
Agreement to the contrary, shares of Company Common Stock that are issued and
outstanding immediately prior to the Effective Time and that are held by a
holder who is entitled to demand and properly demands payment for such holder’s
shares pursuant to, and who complied in all material respects with Sections 262
of the DGCL (“Dissenting Shares”) shall not be converted into or be exchangeable
for the right to receive the Merger Consideration (but instead shall be only
entitled to such rights as are provided by the DGCL with respect to such
Dissenting Shares), unless and until such holder shall have failed to perfect or
shall have effectively withdrawn, waived or lost such holder’s right under the
DGCL. If any such holder of Company Common Stock shall have failed to perfect or
shall have effectively withdrawn or lost such right, each Dissenting Share held
by such holder shall be treated, at the Company’s sole discretion, as a share of
Company Common Stock that had been converted as of the Effective Time into the
right to receive, and become exchangeable for, the Merger Consideration in
accordance with Section 1.6(a). Any payments made in respect of Dissenting
Shares shall be made by the Surviving Corporation. The Company shall give prompt
notice to Parent and Merger Sub of any demands received by the Company for
appraisal of shares of Company Common Stock and of attempted withdrawals of such
notice and any other instruments provided pursuant to applicable law, and Parent
and Merger Sub shall have the right to participate in and direct all
negotiations and proceedings with respect to such demands. The Company shall
not, except with the prior written consent of Parent and Merger Sub, make any
payment with respect to, or settle or offer to settle, any such demands or
approve any withdrawal of any such demands.

                (e)        Adjustments. If, at any time during the period
between the date of this Agreement and the Effective Time, a change in the
outstanding shares of capital stock of the Company shall occur by reason of any
reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares or any similar event, the Merger Consideration shall be
adjusted appropriately.

      Section 1.7.        Exchange of Certificates.

                (a)        Exchange Agent. Immediately prior to the Effective
Time, Parent shall deposit with a bank or trust company reasonably acceptable to
the Company (the “Exchange Agent”), for the benefit of the holders of shares of
Company Common Stock that have been converted into the right to receive, and
become exchangeable for, the Merger Consideration pursuant to Section 1.6(a),
for exchange in accordance with this Article I through the Exchange Agent, an
amount equal to the aggregate Merger Consideration (such consideration being
hereinafter referred to as the “Exchange Fund”). The Exchange Agent shall,
pursuant to irrevocable instructions of the Surviving Corporation, make payments
of the Merger Consideration out of the Exchange Fund. The Exchange Fund shall
not be used for any other purpose.

-4-

--------------------------------------------------------------------------------

                (b)        Exchange Procedure for Certificates. As soon as
reasonably practicable after the Effective Time (but in no event more than five
business days thereafter), Parent and the Surviving Corporation shall cause the
Exchange Agent to mail to each holder of record of a certificate or certificates
which immediately prior to the Effective Time represented outstanding shares of
Company Common Stock (the “Certificates”) or of non-certificated shares
represented by book entry (“Book-Entry Shares”) that were converted into the
right to receive the Merger Consideration pursuant to Section 1.6(a): (x) a
letter of transmittal in form and substance reasonably acceptable to the Company
(which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates or Book-Entry Shares shall pass, only upon delivery of the
Certificates or Book-Entry Shares to the Exchange Agent and shall be in such
form and have such other customary provisions as the Surviving Corporation may
reasonably specify); and (y) instructions, in form and substance reasonably
acceptable to the Company, for use in effecting the surrender of the
Certificates or Book-Entry Shares in exchange for the Merger Consideration. Upon
surrender of a Certificate or Book-Entry Shares for cancellation to the Exchange
Agent, together with such letter of transmittal, duly executed, the holder of
such Certificate or Book-Entry Shares shall be entitled to receive in exchange
therefor cash in an amount (subject to any applicable withholding taxes) equal
to the product of (1) the number of shares of Company Common Stock theretofore
represented by such Certificate or Book-Entry Shares shall have been converted
pursuant to Section 1.6(a) and (2) the Merger Consideration, and the Certificate
or Book-Entry Shares so surrendered shall forthwith be cancelled. The Exchange
Agent shall accept such Certificates and Book-Entry Shares upon compliance with
such reasonable terms and conditions as the Exchange Agent may impose to effect
an orderly exchange thereof in accordance with normal exchange practices. In the
event of a transfer of ownership of such Company Common Stock which is not
registered in the transfer records of the Company, payment may be made to a
Person other than the Person in whose name the Certificate or Book-Entry Shares
so surrendered is registered, if such Certificate or Book-Entry Shares shall be
properly endorsed or otherwise be in proper form for transfer and the Person
requesting such payment shall pay any transfer or other Taxes required by reason
of the payment to a Person other than the registered holder thereof or establish
to the reasonable satisfaction of the Surviving Corporation that such Taxes have
been paid or are not applicable. Until surrendered as contemplated by this
Section 1.7(b), each Certificate or Book-Entry Share (other than a Certificate
or Book-Entry Share representing shares of Company Common Stock cancelled in
accordance with Section 1.6(c) and other than Dissenting Shares) shall be deemed
at any time after the Effective Time to represent only the right to receive upon
such surrender the Merger Consideration, without interest, into which the shares
of Company Common Stock theretofore represented by such Certificate or
Book-Entry Share shall have been converted pursuant to Section 1.6(a). No
interest will be paid or will accrue on the consideration payable upon the
surrender of any Certificate or Book-Entry Share.

-5-

--------------------------------------------------------------------------------

                (c)        No Further Ownership Rights in Company Common Stock.
All consideration paid upon the surrender of Certificates or Book-Entry Shares
in accordance with the terms of this Article I shall be deemed to have been paid
in full satisfaction of all rights pertaining to the shares of Company Common
Stock theretofore represented by such Certificates or Book-Entry Shares, and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Corporation of the shares of Company Common Stock which were
outstanding immediately prior to the Effective Time. From and after the
Effective Time, the holders of shares of Company Common Stock shall cease to
have any rights with respect to shares outstanding immediately prior to the
Effective Time, except as otherwise provided in this Agreement or by applicable
law. If, after the Effective Time, the Certificates or Book-Entry Shares are
presented to the Surviving Corporation or the Exchange Agent for any reason,
they shall be cancelled and exchanged as provided in this Article I, except as
otherwise provided by applicable law.

                (d)        Termination of the Exchange Fund. Any portion of the
aggregate Merger Consideration made available to the Exchange Agent to pay for
shares of Company Common Stock for which appraisal rights have been perfected
shall be returned to Parent upon demand. Any portion of the Exchange Fund which
remains unclaimed by the holders of Company Common Stock for one year after the
Effective Time shall be delivered to the Surviving Corporation, upon written
demand, and any holders of the Certificates or Book-Entry Shares who have not
theretofore complied with this Article I shall thereafter look only to the
Surviving Corporation and the Parent for payment of their claim for the Merger
Consideration.

                (e)        No Liability. None of the Company, Merger Sub,
Parent, the Surviving Corporation or the Exchange Agent, or any of their
respective employees, officers, directors, stockholders, agents or affiliates,
shall be liable to any Person in respect of any cash delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.

                (i)        For purposes of this Agreement, “affiliate” of a
Person means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned Person.


                (ii)        For purposes of this Agreement, “control” (including
the terms “controlled by” and “under common control with” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of stock, as
trustee or executor, by Contract, credit arrangement or otherwise.


                (f)        Investment of the Exchange Fund. The Exchange Agent
shall invest any cash included in the Exchange Fund, as directed by the
Surviving Corporation, on a daily basis. Any interest and other income resulting
from such investments shall be paid to the Surviving Corporation. To the extent
that there are losses with respect to such investments, or the Exchange Fund
diminishes for other reasons below the level required to make prompt payments of
the Merger Consideration as contemplated hereby, the Surviving Corporation and
Parent shall promptly replace or restore the portion of the Exchange Fund lost
through investments or other events so as to ensure that the Exchange Fund is,
at all times, maintained at a level sufficient to make such payments.

-6-

--------------------------------------------------------------------------------

                (g)        Withholding Rights. The Surviving Corporation and
Parent shall be entitled, and shall be entitled to direct the Exchange Agent, to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to any holder of shares of Company Common Stock such amounts as the
Surviving Corporation or Parent is required to deduct and withhold with respect
to the making of such payment under the Internal Revenue Code of 1986, as
amended (the “Code”), or any provision of state, local or foreign tax law. To
the extent that amounts are so deducted and withheld by the Surviving
Corporation, Parent or Exchange Agent, as the case may be, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the shares of Company Common Stock in respect of which such deduction
and withholding was made by the Surviving Corporation, Parent or Exchange Agent,
as the case may be.

                (h)        Lost Certificates. If any Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Surviving Corporation or the Exchange Agent, the posting by such
Person of a bond in such reasonable amount as the Surviving Corporation or the
Exchange Agent may require as indemnity against any claim that may be made
against it with respect to such Certificate and the payment of any fee charged
by the Exchange Agent for such service, the Exchange Agent will issue in
exchange for such lost, stolen or destroyed Certificate the Merger Consideration
payable pursuant to this Agreement in respect of the shares of Company Common
Stock represented by such Certificate (subject to any applicable withholding
taxes).

      Section 1.8.         Equity Compensation Plans.

                (a)        Prior to the Effective Time, the Company shall take
all actions necessary to provide that, at the Effective Time, each then
outstanding option to purchase shares of Company Common Stock (the “Options”)
granted under any of the Company’s equity compensation plans listed in Schedule
3.2 of the Company Disclosure Schedules, each as amended (collectively, the
“Equity Compensation Plans”), or granted other than pursuant to such Equity
Compensation Plans, whether or not then exercisable or vested, shall be
cancelled in exchange for the right to receive from the Surviving Corporation an
amount in cash in respect thereof equal to the product of (i) the excess, if
any, of the Merger Consideration over the per share exercise price of such
Option, multiplied by (ii) the number of shares of Company Common Stock subject
to such Option (such payment to be net of applicable withholding Taxes, if any).
In order to receive the amount to which a holder of an Option is entitled under
this Section, the holder must deliver to the Surviving Corporation (1) any
certificate or Option agreement relating to the Option and (2) a document in
which the holder acknowledges that the payment the holder is receiving is in
full satisfaction of any rights the holder may have under or with regard to the
Option.

                (b)        Except as provided herein or as otherwise agreed to
by the parties, (i) the Company shall cause the Equity Compensation Plans to
terminate as of the Effective Time and cause the provisions in any other plan,
program or arrangement providing for the issuance or grant by the Company of any
interest in respect of the capital stock of the Company to terminate and have no
further force or effect as of the Effective Time and (ii) the Company shall
ensure that following the Effective Time no holder of Options or any participant
in the Equity Compensation Plans or anyone other than Parent shall hold or have
any right to acquire any equity securities of the Company, the Surviving
Corporation.

-7-

--------------------------------------------------------------------------------

                (c)        Prior to the Effective Time, the Company shall take
all actions necessary to provide that, at the Effective Time, all shares of
Company Common Stock subject to vesting and transfer or other restrictions (the
“Restricted Stock”) in accordance with the terms of the applicable Restricted
Stock award agreement, such shares shall become fully vested and all
restrictions on such shares shall lapse and pursuant to Section 1.6(a), such
shares shall be cancelled, retired and shall cease to exist, and shall be
converted into the right to receive from the Surviving Corporation or Parent the
Merger Consideration.

                (d)        Prior to the Effective Time, the Board of Directors
of the Company shall adopt a resolution consistent with the interpretive
guidance of the SEC to approve the disposition by any officer or director of
Company who is a covered person of the Company for purposes of Section 16 under
the Exchange Act of shares of Company Common Stock or Options pursuant to this
Agreement and the Merger for purposes of qualifying the disposition as an exempt
transaction under Section 16 under the Exchange Act.

        Section 1.9.         Time and Place of Closing. Unless otherwise
mutually agreed upon in writing by Parent and the Company, the closing of the
Merger (the “Closing”) will be held at the offices of Foley & Lardner, LLP,
Chicago, Illinois, at 10:00 a.m., local time, on the first business day
following the date that all of the conditions precedent specified in Article VI
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions) have been
satisfied or, to the extent permitted by applicable law, waived by the party or
parties permitted to do so unless another time, date and/or place is agreed to
in writing by the parties (such date upon which the Closing occurs being
referred to hereinafter as the “Closing Date”).


ARTICLE II


REPRESENTATIONS AND WARRANTIES
OF MERGER SUB AND PARENT

        Except as set forth in the Disclosure Letter delivered by Parent and
Merger Sub to the Company at or prior to the execution and delivery of this
Agreement, after giving effect to Section 8.15 (the “Parent Disclosure
Schedules”), each of Merger Sub and Parent hereby represents and warrants to the
Company as follows:

        Section 2.1.         Organization. Each of Merger Sub and Parent is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated and has the requisite
corporate power and authority to own, operate or lease the properties that it
purports to own, operate or lease and to carry on its business in all material
respects as it is now being conducted. Parent is duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where its business or the character of its properties owned,
possessed, licensed, operated or leased, or the nature of its activities, makes
such qualification necessary, except for such failure which, when taken together
with all other such failures, would not reasonably be expected to prevent or
materially impair the ability of Parent to consummate the transactions
contemplated hereby.

-8-

--------------------------------------------------------------------------------

        Section 2.2.         Authority. Each of Merger Sub and Parent has the
requisite corporate power and authority to enter into this Agreement and the
Voting Agreement and carry out their respective obligations hereunder. The
execution and delivery of this Agreement by each of Merger Sub and Parent and
the consummation by each of Merger Sub and Parent of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of each of Merger Sub and Parent and no other corporate proceeding
is necessary for the execution and delivery of this Agreement by either Merger
Sub or Parent, the performance by each of Merger Sub and Parent of their
respective obligations hereunder and the consummation by each of Merger Sub and
Parent of the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Merger Sub and Parent and, assuming due
authorization, execution and delivery by the Company, constitutes a legal, valid
and binding obligation of each of Merger Sub and Parent, enforceable against
each of Merger Sub and Parent in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to
creditors’ rights generally and (ii) equitable remedies of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

        Section 2.3.          No Conflict; Required Filings and Consents.

                (a)        The execution and delivery of this Agreement by each
of Merger Sub and Parent, as applicable, do not, and the performance of this
Agreement by each of Merger Sub and Parent, as applicable, and the consummation
of the transactions contemplated hereby will not, (i) conflict with or violate
any law, regulation, court order, judgment or decree applicable to Merger Sub or
Parent or by which their respective property is bound or subject, (ii) violate
or conflict with the Certificate of Incorporation or By-Laws of Merger Sub or
the Certificate of Incorporation or By-Laws of Parent or (iii) subject to the
requirements, filings, consents and approvals referred to in Section 2.3(b),
result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination or cancellation of, or result in the creation of a lien,
security interest, pledge, claim, charge, encumbrance of any nature whatsoever,
mortgages, easements, conditional sale or other title retention agreements,
defects in title, covenants or other restrictions of any kind, including, any
restrictions on the use, voting, transfer or other attributes of ownership
(“Lien”) on any of the property or assets of Merger Sub or Parent pursuant to,
any Contract of any kind, permit, license or franchise to which Merger Sub or
Parent is a party or by which either Merger Sub or Parent or any of their
respective properties are bound or subject except, in the case of clause (iii),
for such breaches, defaults, rights, or Liens which would not materially impair
the ability of Parent or Merger Sub to consummate the transactions contemplated
hereby.

                (b)        Except for applicable requirements, if any, of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware, (i) neither Parent nor Merger Sub is required to submit any notice,
report or other filing with any Governmental Entity in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby, except for such of the foregoing, including
under Regulatory Laws, as are required by reason of the legal or regulatory
status or the activities of the Company or by reason of facts specifically
pertaining to it and (ii) no waiver, consent, approval or authorization of any
Governmental Entity is required to be obtained or made by Parent or Merger Sub
in connection with their execution, delivery or performance of this Agreement
except for such of the foregoing as are required by reason of the legal or
regulatory status or the activities of the Company or by reason of facts
specifically pertaining to it. For purposes of this Agreement, “Regulatory Laws”
means any Federal, state, county, municipal, local or foreign statute,
ordinance, rule, regulation, permit, consent, waiver, notice, approval,
registration, finding of suitability, license, judgment, order, decree,
injunction or other authorization applicable to, governing or relating to the
legal or regulatory status or the activities of the Company.

-9-

--------------------------------------------------------------------------------

        Section 2.4.         No Prior Activities. Except for obligations or
liabilities incurred in connection with its incorporation or the negotiation and
consummation of this Agreement and the transactions contemplated hereby Merger
Sub has not incurred any obligations or liabilities, other than in connection
with its incorporation, and has not engaged in any business or activities of any
type or kind whatsoever.

        Section 2.5.         Brokers. Except for B. Riley & Co. and except for
arrangements post-Closing, no broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by and
on behalf of Merger Sub, Parent or any of its affiliates.

        Section 2.6.         Information Supplied. None of the information to be
supplied in writing by Merger Sub or Parent specifically for inclusion in the
proxy statement contemplated by Section 5.1 (together with any amendments and
supplements thereto, the “Proxy Statement”) will, on the date it is filed and on
the date it is first published, sent or given to the holders of Company Common
Stock and at the time of any meeting of the Company’s stockholders to consider
and vote upon the Agreement (the “Company Stockholders’ Meeting”), contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading. If, at any
time prior to the Company Stockholders’ Meeting, any event with respect to
either Merger Sub or Parent, or with respect to information supplied in writing
by either Merger Sub or Parent specifically for inclusion in the Proxy
Statement, shall occur which is required to be described in an amendment of, or
supplement to, such Proxy Statement, such event shall be so described by either
Merger Sub or Parent, as applicable, and provided to the Company. All documents
that Merger Sub or Parent is responsible for filing with the SEC in connection
with the transactions contemplated herein will comply as to form, in all
material respects, with the provisions of the Exchange Act and the rules and
regulations thereunder, and each such document required to be filed with any
federal, state, provincial, local and foreign government, governmental,
quasi-governmental, supranational, regulatory or administrative authority,
agency, commission or any court, tribunal, or judicial or arbitral body (each, a
“Governmental Entity”) will comply in all material respects with the provisions
of applicable law as to the information required to be contained therein.
Notwithstanding the foregoing, neither Merger Sub nor Parent makes any
representation or warranty with respect to the information supplied or to be
supplied by or on behalf of the Company for inclusion or incorporation by
reference in the Proxy Statement.

-10-

--------------------------------------------------------------------------------

      Section 2.7.         No Reliance.

        Parent acknowledges that neither the Company, nor any other Person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company its business or financial
condition or any of its assets, liabilities or operations or other matters that
is not included in this Agreement or the Company Disclosure Schedules. Without
limiting the generality of the foregoing, neither the Company nor any other
Person has made a representation or warranty to Parent with respect to (a) any
projections, estimates or budgets for the business of the Company, or (b) any
material, documents or information relating to the Company made available to
Parent or its counsel, accountants or advisors in any data room or otherwise,
except as expressly covered by a representation or warranty set forth in Article
III or a covenant set forth in Article IV.

      Section 2.8.         Interested Stockholder.

        As of the date hereof, neither Parent nor Merger Sub is an “interested
stockholder” with respect to the Company, as such term is defined in Section 203
of the DGCL.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Except as set forth in the Disclosure Letter dated and delivered as of
the date hereof by the Company to Parent and Merger Sub at or prior to the
execution and delivery of this Agreement, after giving effect to Section 8.15
(the “Company Disclosure Schedules”), which is being concurrently delivered to
Parent and Merger Sub in connection herewith and is designated therein as being
the Company Disclosure Schedules, the Company hereby represents and warrants to
Merger Sub and Parent that the statements contained in this Article III are true
and correct. The Company Disclosure Schedules shall be arranged in paragraphs
corresponding to each representation and warranty set forth in this Article III.
Each exception to a representation and warranty set forth in the Company
Disclosure Schedules shall be deemed to qualify the specific representation and
warranty which is referenced in the applicable paragraph of the Company
Disclosure Schedules, and no other representation or warranty.

        Section 3.1.         Organization and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority
necessary to own, possess, license, operate or lease the properties that it
purports to own, possess, license, operate or lease and to carry on its business
as it is now being conducted. The Company is duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where its business or the character of its properties owned,
possessed, licensed, operated or leased, or the nature of its activities, makes
such qualification necessary, except for such failure to qualify or be licensed
which, when taken together with all other such failures, would not result in a
Material Adverse Effect. The jurisdictions that the Company is qualified or
licensed as a foreign corporation to do business are listed in Schedule 3.1(a)
of the Company Disclosure Schedules.

-11-

--------------------------------------------------------------------------------

        Except as disclosed in Schedule 3.1(b) of the Company Disclosure
Schedules, the Company has made available to Parent prior to the date of this
Agreement true and complete copies of, with respect to the Company and its
Subsidiaries, (i) its Charter Documents and (ii) all minutes of (A) the meetings
of its Board of Directors, (B) the meetings of each committee of its Board of
Directors and (C) the meetings of its stockholders (in each case including any
and all written consents in lieu of such meetings) held since January 1, 2002;
provided, however, that Parent acknowledges that references to any Company sales
process and the Board’s review and decision-making with respect thereto
contained in minutes of the meetings of the Board of Directors and committees
thereof have been redacted. Such Charter Documents are in full force and effect
and the Company is not in default of any provision thereunder. Subject to the
proviso in the first sentence of this paragraph, except as disclosed in Schedule
3.1(b) of the Company Disclosure Schedules, for the applicable time periods
covered thereby, there are no resolutions or other actions, with respect to the
Company and its Subsidiaries, of the Board of Directors, any committee of the
Board of Directors or the stockholders other than as disclosed in the minutes
and written consents made available to Parent. “Charter Documents” means, with
respect to any entity, the certificate of incorporation, the articles of
incorporation, by-laws, articles of organization, limited liability company
agreement, partnership agreement, formation agreement, joint venture agreement
or other similar organizational documents of such entity (in each case, as
amended).

        Section 3.2.         Capitalization. (a) The authorized capital stock of
the Company consists of (i) 50,000,000 shares of Common Stock, and (ii)
5,000,000 shares of preferred stock, par value $0.001 per share (“Company
Preferred Stock”). As of the date of this Agreement: (A) 11,621,421 shares of
Common Stock were issued and outstanding; (B) no shares of Company Preferred
Stock were issued and outstanding; (C) 365,000 shares of Company Common Stock
were reserved for grants of Options and Restricted Stock under the Inforte Corp.
1995 Equity Compensation Plan, as amended (the “1995 Equity Compensation Plan”),
of which no shares are subject to issued and outstanding Options granted under
the 1995 Equity Compensation Plan and no shares of Restricted Stock are issued
and outstanding under the 1995 Equity Compensation Plan; (D) 3,272,926 shares of
Company Common Stock were reserved for grants of Options and Restricted Stock
Inforte Corp. 1997 Equity Compensation Plan, as amended (the “1997 Equity
Compensation Plan”), of which 344,578 shares are subject to issued and
outstanding Options granted under the 1997 Equity Compensation Plan and 161,526
shares of Restricted Stock are issued and granted under the 1997 Equity
Compensation Plan; and (E) except as disclosed in Schedule 3.2 of the Company
Disclosure Schedules, all outstanding Options and Restricted Stock were granted
under either the 1995 Equity Compensation Plan or the 1997 Equity Compensation
Plan and not under any other plan, program or agreement (other than any
individual award agreements made pursuant to the 1995 Equity Compensation Plan
and the 1997 Equity Compensation Plan). The shares of Company Common Stock
issuable pursuant to the 1995 Equity Compensation Plan and the 1997 Equity
Compensation Plan have been duly reserved for issuance by the Company, and upon
any issuance of such shares in accordance with the terms of the 1995 Equity
Compensation Plan and the 1997 Equity Compensation Plan, such shares will be
duly authorized, validly issued, fully paid and nonassessable and free and clear
from any preemptive or other similar rights.

-12-

--------------------------------------------------------------------------------

                (b)        All outstanding shares of Company Common Stock are,
and all shares which may be issued prior to the Effective Time will be when
issued, duly authorized, validly issued, fully paid and nonassessable and free
and clear from any preemptive or other similar rights and were issued in
compliance with all applicable federal and state securities laws. No shares of
Company Common Stock or Company Preferred Stock are held by any Subsidiary of
the Company. Except as disclosed in Schedule 3.2(b) of the Company Disclosure
Schedules, no shares of Company Common Stock or Company Preferred Stock are held
in the Company’s treasury.

                (c)        Except as disclosed in or pursuant to Section 3.2(a)
hereof, there are (i) no other options, puts, calls, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, other rights,
agreements, arrangements, or commitments of any character obligating the Company
to issue, sell, redeem, repurchase or exchange any shares of capital stock of or
other equity interests in the Company or any securities convertible into or
exchangeable for any capital stock or other equity interests in the Company or
any debt securities or other Indebtedness of the Company or to provide funds to
or make any investment (in the form of a loan or capital contribution) and (ii)
no bonds, debentures, notes or other Indebtedness having the right to vote on
any matters on which stockholders of the Company may vote (whether or not
dependent on conversion or other trigger event). There are no existing
registration covenants with respect to Company Common Stock or any other
securities of the Company.

                (d)        The Company has provided to Parent and Merger Sub a
correct and complete list of each Option, including the (i) the name of the
holder of such Option; (ii) the date on which such Option was granted; (iii) the
total number of shares of Company Common Stock that was originally subject to
such Company Stock Option; (iv) the number of shares of Company Common Stock
that remain subject to such Option and the number of such shares of Company
Common Stock that have vested; (v) the exercise price per share of Company
Common Stock purchasable under such Company Stock Option; and (vi) whether such
Option has been designated an “incentive stock option” as defined in Section 422
of the Code.

                (e)        The Company has provided to Parent and Merger Sub a
report dated as of May 13, 2007 that sets forth with respect to Restricted Stock
that are outstanding as of such date: (i) the name of each holder of shares of
Restricted Stock; (ii) the total number of shares of Restricted Stock originally
issued to such holder; (iii) the date on which such shares of Restricted Stock
were issued; (iv) the number of shares of Restricted Stock which have vested;
and (v) the purchase price per share of such Restricted Stock. The Company has
made available to Parent and Merger Sub accurate and complete copies of (A) its
standard form of restricted shares agreement and (B) any restricted shares
agreement which deviates in any material respect from the standard form of
restricted shares agreement.

                (f)        The Company and, to the knowledge of the Company, no
stockholder is a party to or holds shares of Company Common Stock bound by or
subject to any stockholder agreements, voting agreement, voting trust, proxy or
similar arrangement with respect to the transfer, voting or other rights
associated with its securities, except the Voting Agreement. None of the shares
of Company Common Stock or Options were issued or have been transferred in
violation of, or are subject to, any preemptive rights, rights of first offer or
subscription agreements.

-13-

--------------------------------------------------------------------------------

                (g)        Other than the Options, the Company is not a party to
any Contract obligating the Company, directly or indirectly, to issue additional
securities and there is no circumstance or condition that may give rise to a
claim by any Person that such Person is entitled to acquire any securities of
the Company. As of the Effective Time, there will be 1,950 shares of Company
Common Stock subject to Options in which the per share exercise price for such
Options is less than the Merger Consideration. As of the Effective Time, there
will be no more than an aggregate of 11,965,999 shares of Company Common Stock
that are then outstanding or subject to Options or Restricted Stock that are
then outstanding.

                (h)        All outstanding Options and Restricted Stock have
been duly authorized and validly issued and were issued in compliance with all
applicable federal and state securities laws. Except as disclosed in Schedule
3.2(h) of the Company Disclosure Schedules, each Option has been issued at not
less than 100% of fair market value on the date of grant. All shares of Company
Common Stock subject to issuance upon exercise, conversion and/or exchange of
Options, upon issuance in accordance with the terms and conditions specified in
the instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable.

                (i)        No Option or Restricted Stock will by its terms
require an adjustment in connection with the Merger, except as contemplated by
this Agreement. Except as set forth on Schedule 3.2(i) of the Company Disclosure
Schedule or as otherwise provided under Section 1.8, neither the consummation of
the transactions contemplated by this Agreement, nor any action taken or to be
taken by the Company in connection with such transactions, will result in (i)
any acceleration of exercisability or vesting or lapse of restrictions
(including any right to acceleration of vesting or lapse of restrictions that is
contingent upon the occurrence of a subsequent event) in favor of any holder of
Options or Restricted Stock or (ii) any additional benefits for any holder of
Options or Restricted Stock. Each holder of an Option or Other Purchase Right
has been or will be given, or shall have properly waived, any required notice of
the Merger prior thereto, and all such rights of notice will terminate at or
prior to the Effective Time.

                (j)        Except as set forth in Schedule 3.2(j) of the Company
Disclosure Schedules and except for the repurchase at cost of shares of Company
Common Stock from employees of the Company and its Subsidiaries in connection
with the termination of their employment, the Company has not repurchased or
otherwise reacquired any of its securities. The repurchase of any such
securities was duly approved and authorized by the Board of Directors and
complied in all respects with applicable law, and the Company has no liability,
contingent or otherwise, to make any payments with respect to any such
repurchased securities. There are no obligations, contingent or otherwise, of
the Company to repurchase, redeem or otherwise acquire any of its securities.
There are no declared or accrued unpaid dividends with respect to any of the
Company’s securities.

                (k)        The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation, or similar rights.
The Company does not have outstanding any bonds, debentures, notes, Indebtedness
or other obligations or debt securities the holders of which have the right to
vote (or convertible into, or exercisable or exchangeable for, securities having
the right to vote) on any matter.

-14-

--------------------------------------------------------------------------------

        Section 3.3.         Subsidiaries. (a) Except as disclosed in Schedule
3.3(a)(i) of the Company Disclosure Schedules, neither the Company nor any
Subsidiary of the Company owns, directly or indirectly, any securities
(excluding investment grade securities held by the Company), capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any Person. Schedule 3.3(a)(ii) of the Company Disclosure
Schedules contains a complete list of investment grade securities held by the
Company as of the close of business on April 30, 2007.

                (b)        Schedule 3.3(b) of the Company Disclosure Schedules
contains a true and complete list of the Subsidiaries of the Company and sets
forth with respect to each such Subsidiary the jurisdiction of formation, the
authorized and outstanding capital stock of such Subsidiary and the owner(s) of
record of such outstanding capital stock. The outstanding shares of capital
stock of each Subsidiary of the Company have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company or another
Subsidiary of the Company free and clear of all Liens.

                (c)        Each Subsidiary of the Company is validly existing
and in good standing under the laws of the jurisdiction of its formation, has
all requisite power to own, lease and operate its properties and to carry on its
business as now being conducted, and is duly qualified to do business and is in
good standing in each jurisdiction in which it owns or leases property or
conducts any business so as to require such qualification, except for such
failure to be so qualified which, when taken together with all other such
failures to be so qualified, would not result in a Material Adverse Effect.

                (d)        Other than the shares of capital stock set forth in
Schedule 3.3(d) of the Company Disclosure Schedules, no Subsidiary of the
Company has outstanding securities of any kind. No Subsidiary of the Company is
party to any Contract obligating such Subsidiary, directly or indirectly, to
issue any additional securities and there is no circumstance or condition that
may give rise to a claim by any Person that such Person is entitled to acquire
the securities of any such Subsidiary.

                (e)        No Subsidiary of the Company has outstanding any
bonds, debentures, notes, Indebtedness or other obligations or debt securities
the holders of which have the right to vote (or convertible into, or exercisable
or exchangeable for, securities having the right to vote) on any matter.

                (f)        There are no obligations, contingent or otherwise, of
the Company or any Subsidiary of the Company to provide funds to or make an
investment (in the form of a loan, capital contribution or otherwise) in any
entity.

        Section 3.4.         Authority. The Company has the requisite corporate
power and authority to enter into this Agreement and, subject in the case of the
Agreement to obtaining the Company Stockholder Approval of the Merger, to carry
out its obligations hereunder. The execution and delivery of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been authorized by all requisite corporate action on the part of the
Company, subject to obtaining the Company Stockholder Approval and, subject in
the case of the Agreement to obtaining the Company Stockholder Approval, no
other corporate action is necessary for the execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
hereunder and the consummation by the Company of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Company and
constitutes legal, valid and binding obligations of the Company, enforceable
against it in accordance with its terms, except that (i) such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) equitable remedies of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

-15-

--------------------------------------------------------------------------------

        Section 3.5.         No Conflict; Required Filings and Consents.

                (a)        The execution and delivery of this Agreement by the
Company does not, and the performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not (i) conflict with
or violate in any material respect any law, regulation, court order, judgment or
decree or Regulatory Laws applicable to the Company or by which each of its
properties are bound or subject, (ii) violate or conflict with the Certificate
of Incorporation or By-Laws of the Company or the provisions of any of the
Company’s Subsidiaries Charter Documents, or (iii) except as set forth in
Schedule 3.5 of the Company Disclosure Schedules, result in any material breach
of or constitute a material default (or an event which with notice or lapse of
time or both would become a material default) under, or terminate or cancel or
give to others any rights of termination, acceleration or cancellation of (with
or without notice or lapse of time or both), or result in the creation of a
material Lien on any of the properties or assets of the Company or any of its
Subsidiaries pursuant to any of the terms, conditions or provisions of any
Contract, agreement, indenture, note, bond, mortgage, deed of trust, agreement,
Employee Plan, lease or other instrument or obligation of any kind, including
any material permit, license or certificate or franchise to which the Company or
any of its Subsidiaries is a party, of which the Company or any of its
Subsidiaries is the beneficiary or by which the Company or any of its
Subsidiaries or any of their respective properties are bound or subject, except,
with respect to clause (iii) above, where any such conflict, violation, breach
or default would not, individually or in the aggregate, result in a Material
Adverse Effect. Schedule 3.5 of the Company Disclosure Schedules sets forth all
consents, waivers, assignments and other approvals and actions that are required
in connection with the transactions contemplated by this Agreement under any
Company Material Contract to which the Company or any of its Subsidiaries is a
party (collectively, “Consents”) in order to preserve all rights of, and
benefits to, the Surviving Corporation and its Subsidiaries thereunder.

                (b)        Except for applicable requirements of the Exchange
Act, and filing of the Certificate of Merger and other documents required by the
DGCL, the Company is not required to prepare or submit any application, notice,
report or other filing with, or obtain any consent, authorization, approval,
registration or confirmation from, any Governmental Entity or third party in
connection with the execution, delivery or performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby.

-16-

--------------------------------------------------------------------------------

      Section 3.6.         SEC Filings; Financial Statements.

                (a)        The Company has timely filed all forms, reports,
documents, proxy statements and exhibits required to be filed or furnished with
the SEC (collectively, the “Company SEC Reports”). The Company SEC Reports (i)
were prepared in all material respects in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, as in effect at the
time they were filed (or, in the case of registration statements and proxy
statements, on the dates of effectiveness and the dates of mailing,
respectively) and (ii) did not at the time they were filed (or, in the case of
registration statements and proxy statements, on the dates of effectiveness and
the dates of mailing, respectively, and, in the case of any Company SEC Report
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such amending or superseding filing) and do not, as amended and
supplemented, if applicable, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

                (b)        The consolidated financial statements (including any
notes thereto) contained in the Company SEC Reports complied, as of their
respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with GAAP (except, in
the case of unaudited quarterly statements, as permitted by Form 10-Q under the
Exchange Act and except as may be indicated in the notes thereto) and fairly
presented in all material respects, the financial position of the Company as of
the respective dates thereof and the statements of operations and cash flows of
the Company for the periods indicated, except in the case of unaudited quarterly
financial statements that were or are subject to normal and recurring
non-material year-end adjustments which would not reasonably be expected to be,
individually or in the aggregate, material to the Company and its Subsidiaries,
taken as a whole.

                (c)        The Company has furnished to Parent a complete and
correct copy of any amendments or modifications, which have not yet been filed
with the SEC but which are required to be filed, to agreements, documents or
other instruments that previously had been filed by the Company with the SEC
pursuant to the Securities Act or the Exchange Act.

                (d)        Except for those liabilities and obligations that are
reflected or reserved against on the balance sheet contained in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2006 (the
“Company 2006 Form 10-K”) or in the footnotes to such balance sheet, the Company
has no material liabilities or obligations of any nature whatsoever (whether
accrued, absolute, contingent, known, unknown or otherwise) of a nature required
to be disclosed on a consolidated balance sheet or in the related notes to the
consolidated financial statement prepared in accordance with GAAP, except for
liabilities or obligations incurred since December 31, 2006 in the ordinary
course of business consistent with past practice or (ii) in connection with this
Agreement. Except as disclosed in Schedule 3.6(d) of the Company Disclosure
Schedules, neither the Company nor any of its Subsidiaries is a party to, or has
any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract or arrangement (including any Contract or
arrangement relating to any transaction or relationship between or among the
Company and any of its Subsidiaries, on the one hand, and any unconsolidated
Affiliate, including any structured finance, special purpose or limited purpose
entity or Person, on the other hand, or any “off-balance sheet arrangement” (as
defined in Item 303(a)(iv) of Regulation S-K)).

-17-

--------------------------------------------------------------------------------

                (e)        The Company is in compliance, and has complied, in
all material respects, with the applicable provisions of the Sarbanes-Oxley Act
of 2002 and the related rules and regulations promulgated under such Act or the
Exchange Act (collectively, “Sarbanes-Oxley”) and the applicable listing and
corporate governance rule and regulations of The NASDAQ Stock Market. The
Company has made available to Parent and Merger Sub copies of all certificates
delivered by officers and employees of the Company, including the Company’s
principal executive officer, principal financial officer and principal
accounting officer, to the Company Board or any committee thereof pursuant to
the certification requirements relating to the Company 2006 Form 10-K.

                (f)        The management of the Company has (i) implemented
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Company is made known
to the management of the Company by others within those entities and (ii)
disclosed, based on its most recent evaluation, to the Company’s outside
auditors and the audit committee of the Company Board (A) all significant
deficiencies and material weaknesses in the design or operation of internal
controls (as defined in Rule 13a-15(f) of the Exchange Act) that are reasonably
likely to materially affect the Company’s ability to record, process summarize
and report financial data and (B) any fraud, whether or not material, that
involves management or other employees who, in each case, have a significant
role in the Company’s internal controls. The disclosure controls and procedures
referenced in clause (i) above are effective to provide reasonable assurance
that information that is required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the Chief Executive Officer and the
Chief Financial Officer of the Company required under the Exchange Act with
respect to such reports.

                (g)        The Company has established and maintained internal
controls over financial reporting (as defined in Rule 13a-15 promulgated under
the Exchange Act). Such internal controls over financial reporting provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. There are no significant deficiencies or material weaknesses in the design
or operation of the Company’s internal controls which materially adversely
affects the Company’s ability to record, process, summarize and report financial
data. To the knowledge of the Company, there is no fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.

        Section 3.7.         Absence of Certain Changes or Events.    Since
December 31, 2006, except as contemplated by this Agreement or as set forth in
Schedule 3.7 of the Company Disclosure Schedules:

                (a)        there has not been any Effect that, individually or
in the aggregate, has resulted in, a Material Adverse Effect;

-18-

--------------------------------------------------------------------------------

                (b)        there has not been any event, action or occurrence,
that, if taken after the date hereof without the consent of Parent and Merger
Sub, would violate Section 4.1(c), (f), (g), (h), (j), (k), (m) or (n) hereof;

                (c)        neither the Company nor any of its Subsidiaries has
amended or otherwise modified its Charter Documents;

                (d)        neither the Company nor any of its Subsidiaries has
declared, set aside or paid any dividend or other distribution (whether in cash,
stock or property) with respect to any of its securities;

                (e)        neither the Company nor any of its Subsidiaries has
split, combined or reclassified any of its securities, or issued, or authorized
for issuance, any securities except for the grant of Options and the issuance of
shares of Company Common Stock upon exercise of Options, in each case, in the
ordinary course of business consistent with past practice;

                (f)        neither the Company nor any of its Subsidiaries has
altered any term of any outstanding securities;

                (g)        neither the Company nor any of its Subsidiaries has
created or assumed any Lien on any material asset, except for Permitted Liens,
Liens arising under lease financing arrangements existing as of December 31,
2006 and Liens for taxes not yet due and payable with respect to which the
Company maintains adequate reserves;

                (h)        neither the Company nor any of its Subsidiaries has
made any loan, advance or capital contribution to, or investment in, any Person
except for travel loans or advances in the ordinary course of business
consistent with past practice;

                (i)        neither the Company nor any of its Subsidiaries has
entered into any Company Material Contract other than in ordinary course of
business consistent with past practice;

                (j)        (i) no Company Material Contract has been modified in
any material respect, (ii) no material rights under any Company Material
Contract have been waived or accelerated and (iii) no Contract that would be
required to be listed as a Company Material Contract pursuant to Section 3.16
hereof if such Contract were in effect on the date hereof has been terminated or
cancelled, other than, with respect to clauses (i), (ii) and (iii) above, in the
ordinary course of business consistent with past practice;

                (k)        neither the Company nor any of its Subsidiaries has
sold, transferred, pledged or assigned, and there has been no material reduction
in the value of, any Company Intellectual Property;

                (l)        there has not been any labor dispute, except for
individual grievances, or any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any of its
Subsidiaries;

-19-

--------------------------------------------------------------------------------

                (m)        there has not been any violation of or conflict in
any material respect with any law to which the business, operations, assets or
properties of the Company or any of its Subsidiaries are subject;

                (n)        there has not been any material damage, destruction
or loss with respect to the property and assets of the Company or any of its
Subsidiaries, whether or not covered by insurance;

                (o)        there has not been any revaluation of the Company’s
or any of its Subsidiaries’ material assets, including writing off notes or
accounts receivable, other than in the ordinary course of business consistent
with past practice;

                (p)        neither the Company nor any of its Subsidiaries has
made any material change in accounting practices unless required by a change in
applicable law or GAAP; or

                (q)        neither the Company nor any of its Subsidiaries has
agreed, whether in writing or otherwise, to do any of the foregoing.

        Section 3.8.         Litigation.    Except as set forth in Schedule 3.8
of the Company Disclosure Schedules, there are no material claims, actions,
suits, arbitrations, grievances, proceedings or investigations pending (each, an
“Action”) or, to the knowledge of the Company, threatened (i) against the
Company or any of its Subsidiaries or any of their respective properties or
rights or any of their respective officers or directors in their capacity as
such, before any Governmental Entity or (ii) that challenge or seek to prevent,
enjoin or otherwise delay the Merger, nor are there any internal investigations
(other than investigations in the ordinary course of the Company’s compliance
programs) being conducted by the Company nor have any acts of alleged misconduct
by the Company or any of its Subsidiaries been reported to the Company, in each
case which would result in a Material Adverse Effect. To the knowledge of the
Company, no event has occurred or circumstances exist that would reasonably be
expected to give rise or serve as a basis for any such Action. Neither the
Company or any of its Subsidiaries nor any of their respective properties is
subject to any order, judgment, injunction or decree and there is no unsatisfied
judgment, penalty or award against or affecting the Company or any of its
Subsidiaries or any of their respective properties or assets. There is no Action
against any current or former director or employee of the Company or any of its
Subsidiaries with respect to which the Company or any of its Subsidiaries has or
is reasonably likely to have an indemnification obligation.

      Section 3.9.         Employee Benefit Plans.

                (a)        Schedule 3.9 of the Company Disclosure Schedules sets
forth a list of all employee welfare benefit plans (as defined in Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
employee pension benefit plans (as defined in Section 3(2) of ERISA) and all
other material employment, compensation, consulting, bonus, stock option,
restricted stock grant, stock purchase, benefit, profit sharing, savings,
retirement, disability, insurance, severance, compensation, deferred
compensation and other similar fringe or employee benefit plans, programs,
agreements or arrangements (other than workers’ compensation, unemployment
compensation and other government programs) sponsored, maintained, contributed
to or required to be contributed, or entered into to by the Company or any of
its Subsidiaries or any other entity, whether or not incorporated, that together
with the Company or any of its Subsidiaries would be deemed a “single employer”
for purposes of Section 414 of the Code or Section 4001 of ERISA (an “ERISA
Affiliate”) for the benefit of, or relating to, any current or former employee,
director or other independent contractor of, or consultant to, the Company or
any of its Subsidiaries (together, the “Employee Plans”). Schedule 3.9 of the
Company Disclosure Schedules separately identifies certain multiemployer plans
which are sponsored and administered by ADP TotalSource, Inc. and adopted by
Company for the benefit of its employees (“PEO Plans”). 

-20-

--------------------------------------------------------------------------------

                (b)        The Company has made available to Parent and Merger
Sub true and complete copies of (i) all Employee Plans, together with all
amendments thereto, (ii) the latest Internal Revenue Service determination
letters obtained with respect to any Employee Plan intended to be qualified
under Section 401(a) or 501(a) of the Code, (iii) the two most recent annual
actuarial valuation reports, if any, (iv) the two most recently filed Forms 5500
together with all related schedules, if any, (v) the “summary plan description”
(as defined in ERISA), if any, and all modifications thereto communicated to
employees, and (vi) the two most recent annual and periodic accountings of
related plan assets, if any.

                (c)        Neither the Company or any of its Subsidiaries nor,
to the knowledge of the Company, any of their respective directors, officers,
employees or agents has, with respect to any Employee Plan, engaged in or been a
party to any “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA), which could result in the imposition of either a material
penalty assessed pursuant to Section 502(i) of ERISA or material a tax liability
imposed by Section 4975 of the Code, in each case applicable to the Company, any
of its Subsidiaries or any Employee Plan.

                (d)        Except as set forth on Schedule 3.9 of the Company
Disclosure Schedules, all Employee Plans have been approved and administered in
all material respects in accordance with their terms and are in compliance in
all material respects with the currently applicable requirements prescribed by
all statutes, orders, or governmental rules or regulations currently in effect
with respect to such Employee Plans, including, but not limited to, ERISA and
the Code.

                (e)        There are no pending or, to the knowledge of the
Company, threatened claims, lawsuits or arbitrations (other than routine claims
for benefits), relating to any of the Employee Plans, or the assets of any trust
for any Employee Plan, and no Employee Plan is the subject of any pending or, to
the knowledge of the Company, threatened investigation or audit by the Internal
Revenue Service, the U.S. Department of Labor (the “DOL”) or any other
Governmental Entity. No matters are pending with respect to any Employee Plan
under any Internal Revenue Service or DOL correction program.

                (f)        Each Employee Plan intended to qualify under Section
401(a) of the Code, and the trusts created thereunder intended to be exempt from
tax under the provisions of Section 501(a) of the Code, either (i) has received
a favorable determination letter (or is a prototype document for which the
opinion letter of the sponsor may be relied upon) from the Internal Revenue
Service to such effect or (ii) is still within the “remedial amendment period,”
as described in Section 401(b) of the Code and the regulations thereunder. No
fact exists or is reasonably expected to arise with respect to each such
Employee Plan that could cause the loss of such qualification or exemption or
the imposition of any material obligation, lien, penalty, or Tax under ERISA or
the Code. Each such Employee Plan has been timely amended to comply in all
material respects with current law.

-21-

--------------------------------------------------------------------------------

                (g)        All contributions or payments required to be made
before the Effective Time under the terms of any Employee Plan will have been
made or accrued by the Effective Time. All monies withheld from employee
paychecks with respect to Employee Plans have been transferred to the
appropriate Employee Plan in a timely manner as required by applicable law.

                (h)        Neither the Company nor any Subsidiary has incurred
any obligation for any excise, income or other Taxes with respect to any
Employee Plan, other than the employer’s shares of payroll taxes paid in the
regular course of business, and, to the knowledge of the Company, no event has
occurred and no circumstance exists or has existed that could give rise to any
such obligation.

                (i)        Neither the Company, any of its Subsidiaries nor any
of their respective ERISA Affiliates sponsors, maintains or contributes to, nor
has any of them ever sponsored, maintained or contributed to, or had any
obligation with respect to, any plan, program or agreement which is a
“multiemployer plan” (as defined in Section 3(37) of ERISA) or which is subject
to Section 412 of the Code or Section 302 or Title IV of ERISA.

                (j)        No Employee Plan provides coverage for medical,
surgical, hospitalization or similar health benefits or death benefits (whether
or not insured) for employees or former employees of the Company or any of its
Subsidiaries for periods extending beyond their retirement or other termination
of service, other than coverage mandated by applicable law or benefits in the
nature of severance pay with respect to one or more of the agreements set forth
on Schedules 3.16 or 3.17 of the Company Disclosure Schedules.

                (k)        Except as set forth in Schedule 3.9 of the Company
Disclosure Schedules, neither the execution and delivery of this Agreement and
any related documents nor the consummation of the transactions contemplated by
this Agreement will, either alone or in combination with any other event, (i)
result in payment (including any severance, unemployment compensation or golden
parachute payment) becoming due from the Company or any Subsidiary under any of
the Employee Plans, (ii) increase any benefits payable under any of the Employee
Plans, including acceleration of the time of payment or vesting of any
compensation, (iii) require the Company or any of its Subsidiaries to place in
trust or otherwise set aside any amounts in respect of severance pay or any
other payment, (iv) result in any payments or benefits under any Employee Plan
or other agreement of the Company or any Subsidiary that may be considered
“excess parachute payments” under Section 280G of the Code, or (v) result in any
employee other than employees of the Company or any Subsidiary becoming eligible
to participate in any Employee Plan intended to be qualified under Section
401(a) or 501(a) of the Code without the affirmative consent of any Affiliate.
No payments or benefits under any Employee Plan or other agreement of the
Company or any Subsidiary are, or are expected to be, subject to the
disallowance of a deduction under Section 162(m) of the Code.

-22-

--------------------------------------------------------------------------------

                (l)        Except as set forth on Schedule 3.9 of the Company
Disclosure Schedules, subject to applicable notice provisions imposed by law,
all Employee Plans may be amended or terminated without penalty or increased
liability (other than for benefits accrued to date of amendment or termination
under such plan) at any time.

                (m)        Each Employee Plan that is subject to Section 409A of
the Code has been maintained and operated in good faith based on the proposed
regulations and related Internal Revenue Service guidance issued with respect to
Section 409A of the Code and has been, or will be prior to the Effective Time,
amended to comply with Section 409A of the Code, and no Plan subject to Section
409A of the Code triggers the imposition of penalty taxes under Section 409A of
the Code.

                (n)        With respect to any Employee Plans maintained outside
of the United States, except as disclosed on Schedule 3.9 of the Company
Disclosure Schedules, there are no material unfunded obligations or liabilities
with respect thereto, and all such Employee Plans have been maintained,
administered and funded in compliance in all material respects with all
applicable foreign laws.

                (o)        Except for determination letters issued by the
Internal Revenue Service with respect to plans intended to qualify under Section
401(a) of the Code, neither the Company or any of its Subsidiaries nor any ERISA
Affiliate of the Company or any of its Subsidiaries is a party to any material
agreement or understanding, whether written or unwritten, with the Internal
Revenue Service, the DOL or the Pension Benefit Guaranty Corporation in regard
to any Employee Plan.

        Section 3.10.         Information Supplied.    None of the information
to be supplied by the Company, specifically for inclusion or incorporation by
reference in the Proxy Statement will, on the date it is first mailed to the
holders of the Company Common Stock and on the date of any Company Stockholders’
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading. If, at any time prior to the date of the Company Stockholders’
Meeting, any event with respect to the Company, or with respect to information
supplied by or on behalf of the Company specifically for inclusion in the Proxy
Statement, shall occur which is required to be described in an amendment of, or
supplement to, the Proxy Statement, such event shall be so described by the
Company, and provided in writing to Parent and Merger Sub. All documents that
the Company is responsible for filing with the SEC in connection with the
transactions contemplated herein, to the extent relating to the Company or other
information supplied by the Company for inclusion therein, will comply as to
form, in all material respects, with the provisions of the Exchange Act and the
respective rules and regulations thereunder, and each such document required to
be filed with any Governmental Entity will comply in all material respects with
the provisions of applicable law as to the information required to be contained
therein. Notwithstanding the foregoing, the Company makes no representation or
warranty with respect to the information supplied or to be supplied by either
Merger Sub or Parent for inclusion in the Proxy Statement.

-23-

--------------------------------------------------------------------------------

        Section 3.11.         Conduct of Business; Permits; Compliance with
Laws.    The businesses of the Company and its Subsidiaries are not being (and,
since January 1, 2004, have not been) conducted in default or violation of any
term, condition or provision of (i) the certificate of incorporation or by-laws
of the Company or any of its Subsidiaries, (ii) any note, bond, mortgage,
indenture or other Indebtedness or any material Contract, agreement, lease or
other instrument or agreement of any kind to which the Company or any of its
Subsidiaries is now a party or by which the Company or any of its Subsidiaries
or any of their respective properties or assets may be bound, or (iii) any
federal, state or material county, regional, municipal, local or foreign
statute, law, ordinance, rule, regulation, judgment, decree, order, concession,
grant, franchise, permit or license or other governmental authorization or
approval applicable to the Company or any of its Subsidiaries or any of their
respective businesses, including, without limitation, Regulatory Laws, except,
with respect to clauses (ii) and (iii) above, where such default or violation
would not result in a Material Adverse Effect. The permits, licenses, approvals,
certifications, consents, franchises and authorizations from any Governmental
Entity, including, without limitation, those obtained under Regulatory Laws
(collectively, “Permits”) held by the Company or any of its Subsidiaries are
valid, sufficient and in full force and effect for all business presently by the
Company or any of its Subsidiaries, except where failure to hold any such Permit
would not result in a Material Adverse Effect. The Company has not received any
written claim or notice that it or any of its Subsidiaries is not in compliance
with, or, to the knowledge of the Company, is not in compliance with, the terms
of any such Permits or any requirements, standards and procedures of the
Governmental Entity which issued them, or any limitation or proposed limitation
on any Permit, except where the failure to be in compliance would not result in
a Material Adverse Effect. None of the Permits will lapse, terminate or
otherwise cease to be valid as a result of the consummation of the transactions
contemplated hereby.

        Section 3.12.         Taxes.

                (a)        The Company and each of its Subsidiaries have duly
and timely filed all material Tax Returns required to be filed by or with
respect the Company and each of its Subsidiaries, and all such Tax Returns are
true, correct and complete in all material respects.

                (b)        The Company and each of its Subsidiaries have timely
paid all material Taxes required to be paid by or with respect the Company and
each of its Subsidiaries (whether or not shown as due on a Tax Return).

                (c)        The Company has made adequate provision in the
consolidated financial statements of the Company (in accordance with GAAP) for
all Taxes of the Company and each of its Subsidiaries not yet due.

                (d)        The Company and each of its Subsidiaries have
complied, in all material respects, with all applicable Laws relating to the
payment and withholding of Taxes and has, within the time and manner prescribed
by Law, withheld and paid over to the proper tax authorities all amounts
required to be withheld and paid over by it.

                (e)        Neither the Company nor any of its Subsidiaries has
received notice (written or oral) of any pending or threatened audit,
proceeding, examination or litigation or similar claim that has been commenced
or is presently pending with respect to any material Taxes or material Tax
Return of the Company.

-24-

--------------------------------------------------------------------------------

                (f)        No written claim has been made by any Tax authority
in a jurisdiction where the Company or any of its Subsidiaries does not file a
Tax Return that the Company or any of its Subsidiaries is or may be subject to
taxation in that jurisdiction.

                (g)        No material deficiency with respect to any Taxes has
been proposed, asserted or assessed in writing against the Company or any of its
Subsidiaries; and no requests for waivers of the time to assess any material
amount Taxes are pending.

                (h)        There are no outstanding written agreements, consents
or waivers to extend the statutory period of limitations applicable to the
assessment of any Taxes or deficiencies against the Company or any of its
Subsidiaries, and no power of attorney granted by the Company or any of its
Subsidiaries with respect to any material Taxes is currently in force.

                (i)        Neither the Company nor any of its Subsidiaries is a
party to any agreement providing for the allocation or sharing of any material
amount of Taxes imposed on or with respect to any individual or other person,
and the Company or any of its Subsidiaries (A) has not been a member of an
affiliated group (or similar state, local or foreign filing group) filing a
consolidated U.S. federal income Tax Return or (B) does not have any liability
for the Taxes of any person (other than the Company and its Subsidiaries) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), or as a transferee or successor, or by Contract, operation of
law, or otherwise.

                (j)        The federal income Tax Returns of the Company have
been examined by and settled with the Internal Revenue Service (or the
applicable statutes of limitation have lapsed) for all years through and
including December 31, 2002. All material assessments for Taxes due with respect
to such completed and settled examinations or any concluded litigation have been
fully paid.

                (k)        Neither the Company nor any of its Subsidiaries has
participated in a “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b).

                (l)        There are no Liens for Taxes upon the assets or
properties of the Company or any of its Subsidiaries, except for Liens which
arise by operation of Law with respect to current Taxes not yet due and payable.

                (m)        Neither the Company nor any of its Subsidiaries will
be required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any (A) change in method of accounting for a
taxable period ending on or prior to the Closing Date, or (B) “closing
agreement,” as described in Section 7121 of the Code (or any corresponding
provision of state, local or foreign Law), entered into on or prior to the
Closing Date, or (C) ruling received from the Internal Revenue Service.

                (n)        The Company has previously delivered or made
available to Parent or Merger Sub complete and accurate copies of each of (i)
all audit reports, letter rulings, technical advice memoranda, and similar
documents issued by any Tax authority relating to the United States Federal,
state, local or foreign Taxes due from or with respect to the Company and its
Subsidiaries and (ii) any closing agreements entered into by the Company or any
of its Subsidiaries with any Tax authority, in each case dated on or after
January 1, 2003.

-25-

--------------------------------------------------------------------------------

                (o)        Neither the Company nor any of its Subsidiaries is
and has been a United States real property holding corporation (as defined in
Section 897(c)(2) of the Code) during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.

                (p)        The Company has not constituted a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock to which Section 355 of the
Code (or so much of Section 356 of the Code as relates to Section 355 of the
Code) applies and which occurred within two years of the date of this Agreement.

                (q)        Since January 1, 2002, no claim has been made by an
authority in a jurisdiction where the Company or any of its Subsidiaries does
not file or has not filed Tax Returns that any of them is or may be subject to
taxation by that jurisdiction or that any of them must file Tax Returns.

        Section 3.13.         Environmental Matters.    The Company and each of
its Subsidiaries are in compliance in all material respects with all applicable
Environmental Laws. The Company has not received any written communication,
whether from a Governmental Entity, citizens group, employee or otherwise,
alleging that the Company or any of its Subsidiaries is not in such compliance.

        Section 3.14.          Real Property; Title to Assets; Liens.

                (a)        Leased Real Property.

                (i)        Set forth in Schedule 3.14 of the Company Disclosure
Schedules is a list of all real property leased by the Company or any of its
Subsidiaries. Each of the leases relating to Leased Real Property is a valid and
current leasehold interest of the Company or a Subsidiary of the Company. The
Leased Real Property listed on Schedule 3.14 of the Company Disclosure Schedules
includes all rights, title and interests in Real Property used in or necessary
for the conduct of the businesses and operations of the Company and its
Subsidiaries as currently conducted.


                (ii)        Except as disclosed on Schedule 3.14 of the Company
Disclosure Schedules, each Leased Real Property is free of subtenancies and
other use and occupancy rights and Liens (other than Permitted Liens), and each
of the Real Property Leases relating to the Leased Real Property is a valid and
binding obligation of the Company or a Subsidiary of the Company and, to the
knowledge of the Company, each other party thereto, enforceable against the
Company or a Subsidiary of the Company and, to the knowledge of the Company,
each other party thereto in accordance with its terms; except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium as other similar laws, now or hereafter in effect, relating to
creditors’ rights generally and (ii) equitable remedies of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.


-26-

--------------------------------------------------------------------------------

                (iii)        True, correct and complete copies of the Real
Property Leases and every other lease, sublease or property right with respect
to the Leased Real Property (excluding any Real Property Lease or other lease,
sublease or property right with respect to the Leased Real Property requiring
payment by the Company or any of its Subsidiaries of less than $20,000 per year
and with a remaining term of less than one year from the date hereof) have been
made available to Parent and Merger Sub prior to the date hereof and have not
been amended or modified since that date.


                (iv)        Neither the Company or any of its Subsidiaries nor,
to the knowledge of the Company, any other party to each Real Property Lease is
in breach or default under such Real Property Lease, except where such breach or
default would not result in a Material Adverse Effect. Except as disclosed in
Schedule 3.14 of the Company Disclosure Schedules, the Company or one of its
Subsidiaries has peaceful, undisturbed and exclusive possession of the Leased
Real Property and there are no leases, subleases, licenses, concessions or other
contract grants to any third party of the right of use or occupancy of any
portion of the Leased Real Property.


                (v)        There are no brokerage or similar commissions
relating to any of the Real Property Leases that are due and unpaid by the
Company or one of its Subsidiaries.


                (vi)        Except as disclosed in Schedule 3.14 of the Company
Disclosure Schedules, no consent by any landlord or sublandlord under the Real
Property Leases is required in connection with the consummation of the
transaction contemplated herein.


                (vii)        None of the Leased Real Property or fixtures or
trade fixtures located therein has been pledged or assigned by the Company or
any of its Subsidiaries or is subject to any Liens (other than pursuant to this
Agreement or Permitted Liens).


                (b)        Owned Real Property. Neither the Company nor any of
its Subsidiaries owns any real property.

                (c)        Personal Property.

                (i)        The Company and its Subsidiaries have good and
marketable fee title to, or, in the case of material leased assets, has good and
valid leasehold interests in, all of their respective other material tangible
and intangible assets, used or held for use in, or which are necessary to
conduct, the businesses of the Company and its Subsidiaries in all material
respects as currently conducted, free and clear of any Liens, except Permitted
Liens. With respect to personal properties and assets that are leased, all such
leases are in full force and effect and constitute valid and binding obligations
of the other party(ies) thereto. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any other party thereto is in violation in
any material respect of any of the terms of any such lease.


                (ii)        Schedule 3.14(c) of the Company Disclosure Schedules
sets forth a complete and accurate list of all the personal properties and
assets owned, leased or used by the Company or any of its Subsidiaries or
otherwise used in the businesses of the Company and its Subsidiaries as of the
date of this Agreement, with a book value in excess of $50,000, specifying
whether and by whom each such asset is owned or leased and, in the case of
leased assets, indicating the parties to, execution dates of and annual payments
under, the lease.


-27-

--------------------------------------------------------------------------------

        Section 3.15.         Intellectual Property.

                (a)        Schedule 3.15(a) of the Company Disclosure Schedules
sets forth a true, correct and complete list (by name, owner and, where
applicable, registration number and jurisdiction of registration, application,
certification or filing) all Intellectual Property Rights that are owned by the
Company and/or one or more of its Subsidiaries (whether exclusively, jointly
with another Person or otherwise) (collectively, the “Company Owned Intellectual
Property”); provided that Schedule 3.15(a) of the Company Disclosure Schedules
is not required to list items of Company Owned Intellectual Property which are
both (i) immaterial to the Company and its Subsidiaries and (ii) not registered
or the subject of an application for registration. The Company or its
Subsidiaries, as the case may be, are the sole and exclusive beneficial and
record owners and owns the entire right, title and interest of all of the
Intellectual Property Rights required to be set forth in Schedule 3.15(a) of the
Company Disclosure Schedules free and clear of all Liens.

                (i)        All Company Registered Items are in good standing,
held in compliance in all material respects with all applicable legal
requirements and enforceable by the Company and/or one or more of its
Subsidiaries.


                (ii)        The Company is not aware of any challenges with
respect to the validity or enforceability of any Company Intellectual Property.
Neither the Company nor any of its Subsidiaries has taken any action or failed
to take any action that could reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any material Company Intellectual Property.


                (b)        To the knowledge of the Company, none of the products
or services currently or formerly developed manufactured, sold, distributed,
provided, shipped or licensed, by the Company or any of its Subsidiaries, or
which are currently under development, has infringed or infringes upon, or
otherwise unlawfully used or uses, the Intellectual Property Rights of any third
party. To the knowledge of the Company, neither the Company nor any of its
Subsidiaries, by conducting its business as currently conducted, has infringed
or infringes upon, or otherwise unlawfully used or uses, any Intellectual
Property Rights of a third party.

                (c)        Except as set forth in Schedule 3.15(c) of the
Company Disclosure Schedules, to the knowledge of the Company, no Person has
infringed or is infringing any Company Intellectual Property or has otherwise
misappropriated or is otherwise misappropriating any Company Intellectual
Property.

                (d)        Schedule 3.15(d) of the Company Disclosure Schedules
lists all material licenses, sublicenses and other Contracts (excluding any
licenses, sublicenses and other Contracts requiring the payment of the Company
or any of its Subsidiaries of less than $50,000 per year of license, sublicense
or maintenance fees) (“In-Bound Licenses”) pursuant to which a third party
authorizes the Company or any of its Subsidiaries to use, practice any rights
under, or grant sublicenses with respect to, any Intellectual Property Rights
owned by such third party, including the incorporation of any such Intellectual
Property Rights into the Company’s or any of its Subsidiaries’ products and,
with respect to each In-Bound License, (i) whether the In-Bound License is
exclusive or non-exclusive and (ii) whether any license fees or royalties are
owing by the Company or any of its Subsidiaries to the licensor.

-28-

--------------------------------------------------------------------------------

                (e)        Schedule 3.15(e) of the Company Disclosure Schedules
lists all material licenses, sublicenses and other Contracts (“Out-Bound
Licenses”) pursuant to which the Company or any of its Subsidiaries authorizes a
third party to use, practice any rights under, or grant sublicenses with respect
to, any material Company Owned Intellectual Property or pursuant to which the
Company or any of its Subsidiaries grants rights to use or practice any rights
under any material Intellectual Property Rights owned by a third party and, with
respect to each Out-Bound License, (i) whether the Out-Bound License is
exclusive or non-exclusive and (ii) whether there are any license fees or
royalties owing by the licensee to the Company or any of its Subsidiaries.

                (f)        The Company and/or one or more of its Subsidiaries
(i) exclusively own the entire right, interest and title to all Company Owned
Intellectual Property that is used in or necessary for the businesses of the
Company and its Subsidiaries as they are currently conducted free and clear of
Liens, and (ii) otherwise rightfully use or otherwise enjoy the Intellectual
Property Rights subject to the In-Bound Licenses. The Company Owned Intellectual
Property and the Company’s and its Subsidiaries’ rights under the In-Bound
Licenses (collectively, the “Company Intellectual Property”), together with the
Company’s and its Subsidiaries’ rights under licenses, sublicenses and other
Contracts other than the In-Bound Licenses pursuant to which a third party
authorizes the Company or any of its Subsidiaries to use, practice any rights
under, or grant sublicenses with respect to, any Intellectual Property Rights
owned by such third party, constitute all the material Intellectual Property
Rights used in and necessary for the operation of the Company’s and its
Subsidiaries’ businesses as they are currently conducted.

                (g)        The Company and its Subsidiaries have taken
reasonable steps to protect and preserve the confidentiality of all material
Intellectual Property Rights owned by the Company or any of its Subsidiaries.
Any receipt or use by, or disclosure to, a third party of any material
Intellectual Property Rights owned by the Company or any of its Subsidiaries has
been pursuant to the terms of binding written confidentiality agreement between
the Company or such Subsidiary and such third party (“Non-Disclosure
Agreement”). The Company and its Subsidiaries are, and to the knowledge of the
Company, all other parties thereto are, in compliance in all material respects
with the provisions of the Non-Disclosure Agreements. Except as set forth in
Schedule 3.15(g) of the Company Disclosure Schedules, the Company and its
Subsidiaries are in compliance in all material respects with the terms of all
Contracts pursuant to which a third party has disclosed to, or authorized the
Company or any of its Subsidiaries to use, Intellectual Property Rights owned by
such third party.

                (h)        To the knowledge of the Company, no current or former
employee, consultant or contractor or any other Person has any right, claim or
interest to any of the Company Intellectual Property.

-29-

--------------------------------------------------------------------------------

                (i)        The execution and delivery of this Agreement by the
Company does not, and the consummation of the Merger (in each case, with or
without the giving of notice or lapse of time, or both) will not, directly or
indirectly, result in the loss or impairment of, or give rise to any right of
any third party to terminate or reprice or otherwise renegotiate any of the
Company’s or any of its Subsidiaries’ rights to own any of its material
Intellectual Property Rights or their respective rights under any Out-Bound
License or In-Bound License, nor require the consent of any Governmental Entity
or other third party in respect of any such Intellectual Property Rights.

                (j)        Software.

                (i)               The Software owned, or purported to be owned
by the Company or any of its Subsidiaries (collectively, the “Company Owned
Software”), was either (A) developed by employees of the Company or one or more
of its Subsidiaries within the scope of their employment by the Company or such
Subsidiary, (B) developed by independent contractors who have assigned all of
their right, title and interest therein to the Company or one of its
Subsidiaries pursuant to written agreements or (C) otherwise acquired by the
Company or one of its Subsidiaries from a third party pursuant to a written
agreement in which such third party assigns all of its right, title and interest
therein. 


                (ii)               To the knowledge of the Company, each of the
Company’s and its Subsidiaries’ existing and currently supported and marketed
Software products is free of all viruses, worms, trojan horses and material
known contaminants and does not contain any bugs, errors, or problems that would
substantially disrupt its operation or have a substantial adverse impact on the
operation of the Software.


                (k)        The Company does not collect or disseminate any
personal information of its customers.

                (l)        As used herein, “Intellectual Property Rights” means
all U.S. and foreign (i) patents, provisional patents, patent applications,
design patents, PCT filings, invention disclosures, other rights to inventions
or designs and all related continuations, continuations-in-part, divisionals,
reissues and re-examinations thereof (“Patents”), (ii) trademarks and service
marks (whether or not registered), trade names, domain names, logos, slogans,
trade dress, other proprietary indicia and other similar designations of source
or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”), (iii) all registered and unregistered copyrights and
copyrightable subject matter in both published and unpublished works
(“Copyrights”), (iv) rights of publicity, (v) computer programs (whether in
source code, object code, or other form), including any and all software
implementation of algorithms, models and methodologies, databases, compilations
and data, design documents, flow-charts, technology supporting the foregoing,
and all documentation, including user manuals and training materials, related to
any of the foregoing (“Software”), (vi) trade secrets and all confidential
information, know-how, inventions (whether or not patentable), processes,
formulae, models, technical data, customer lists, designs, tools, ideas,
methodologies, product road maps, moral rights and literary property or author
rights, (vii) documentation, advertising copy, marketing materials, web-sites,
specifications, mask works, drawings, graphics, databases, recordings and other
works of authorship, whether or not protected by Copyright, (viii) all
applications, registrations, issuances, divisions, continuations, renewals,
reissuances and extensions of the foregoing, (ix) all rights in the foregoing
and in other similar intangible assets, including all forms of legal rights and
protections that may be obtained for, or may pertain to, the Intellectual
Property Rights set forth in clauses (i) through (vii) in any country of the
world and (x) all rights and remedies against infringement, misappropriation, or
other violation thereof.

-30-

--------------------------------------------------------------------------------

        Section 3.16.          Material Contracts.

                (a)        Except as set forth in Schedule 3.16(a) of the
Company Disclosure Schedules, neither the Company nor any of its Subsidiaries is
a party to or bound by:

                (i)        any “material contract” (as defined in Item
601(b)(10) of Regulation S-K of the SEC);

                (ii)        any Contract for the purchase of materials or
personal property from any supplier or for the furnishing of services to the
Company or any of its Subsidiaries that involves future aggregate annual
payments by the Company or any of its Subsidiaries of $200,000 or more;


                (iii)        any Contract (A) for the sale by the Company or any
of its Subsidiaries of materials, supplies, goods, equipment or other tangible
assets, and that involves (1) a specified annual minimum dollar sales amount by
the Company or any of its Subsidiaries of $200,000 or more, or (2) aggregate
payments to the Company or any of its Subsidiaries of $200,000 or more, or (B)
pursuant to which the Company or any of its Subsidiaries received payments for
the performance of services of more than $500,000 in the year ended December 31,
2006 or expects, pursuant to the terms of any Contract to which the Company or
any of its Subsidiaries is currently a party, to receive payments for the
performance of services of more than $500,000 in the year ending December 31,
2007;


                (iv)        any Contract that continues over a period of more
than six months from the date hereof and involves payments to or by the Company
or any of its Subsidiaries exceeding $200,000, except for arrangements disclosed
pursuant to the preceding subparagraphs (ii) and (iii);


                (v)        any non-competition agreement or any other Contract
which purports to limit in any material respect the manner in which, or the
localities in which, the businesses of the Company or any of its Subsidiaries
may be conducted;


                (vi)        any Affiliate Transaction or any Contract, including
any employment, consulting, compensation, retirement, loan, termination or
severance arrangements, with any current 5% or greater stockholder, director or
officer of the Company or any of its Subsidiaries;


                (vii)        any joint venture, product development, research
and development or limited partnership agreements, Contracts or arrangements
involving a sharing of profits, losses, costs or liabilities by the Company or
any of its Subsidiaries with any other Person;


-31-

--------------------------------------------------------------------------------

                (viii)        any Contract relating to any Indebtedness,
mortgages, deeds of trust, indentures, loan or credit agreements, security
agreements and other agreements and instruments relating to the borrowing or
guarantee of money or extension of credit by or to the Company or any of its
Subsidiaries, in any case in excess of $200,000;


                (ix)        any standby letter of credit, pledge, performance or
payment bond, guarantee arrangement or surety bond of any nature involving
amounts in excess of $200,000;


                (x)        any other Contracts whose terms exceed one year and
are not cancelable by the Company or any of its Subsidiaries on notice of 90 or
fewer days without payment by the Company after the date hereof of more than
$100,000;


                (xi)        any Contract for the sale of any of the assets of
the Company or any of its Subsidiaries (whether by merger, sale of stock, sale
of assets or otherwise) or for the grant to any Person of any preferential
rights to purchase any of its assets (whether by merger, sale of stock, sale of
assets or otherwise), in each case, for consideration in excess of $250,000;


                (xii)        any voting or other agreement governing how any
shares of Company Common Stock shall be voted;


                (xiii)        other than any Contract with clients of the
Company or any of its Subsidiaries, any Contract that provides for
indemnification by the Company or any of its Subsidiaries of any other Person;


                (xiv)        any Contract that requires the Company or any of
its Subsidiaries to purchase its total requirements of any product or service
from a third party or that contains “take or pay” provisions;


                (xv)        any Contract pursuant to which (A) the Company or
any of its Subsidiaries purchases components for inclusion into its products
except for components purchased solely on a purchase order basis or (B) pursuant
to which a third party manufactures or assembles products on behalf of the
Company or any of its Subsidiaries;


                (xvi)        any Contract that is a distribution, dealer,
representative or sales agency Contract;


                (xvii)        any Contract that is a (A) Real Property Lease or
(B) Contract for the lease of personal property, in either case which provides
for payments to or by the Company or any of its Subsidiaries in any one case of
$50,000 or more annually or $100,000 or more over the term of the lease;


                (xviii)        any Contract with any Governmental Entity;


                (xix)        any Contract for a charitable or political
contribution in any one case in excess of $25,000 or any such Contracts in the
aggregate greater than $50,000;


-32-

--------------------------------------------------------------------------------

                (xx)        any Contract for any capital expenditure or
leasehold improvement in any one case in excess of $100,000 or any such
Contracts in the aggregate greater than $200,000; and


                (xxi)        any Contract that is a collective bargaining
Contract or other Contract with any labor organization, union or association.


                (b)        Schedule 3.16(b) of the Company Disclosure Schedules
sets forth those Contracts to which the Company or any of its Subsidiaries is a
party or bound by in effect with respect to the current provision of services by
the Company or any of its Subsidiaries for any of the top ten (10) clients of
the Company or any of its Subsidiaries, taken as a whole, measured by revenue
generation in 2006. The Contracts required to be disclosed on Schedule 3.15(d),
Schedule 3.15(e), Schedule 3.16(a) and Schedule 3.16(b) of the Company
Disclosure Schedules are collectively referred to herein as “Company Material
Contracts”.

                (c)        Each Company Material Contract is (i) enforceable in
accordance with its terms, except that such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium as other similar
laws, now or hereafter in effect, relating to creditors’ rights generally and
equitable remedies of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought; (ii) is valid
and binding on the Company or a Subsidiary of the Company, as the case may be,
and, to the knowledge of the Company, each other party thereto; and (iii) is in
full force and effect. The Company or a Subsidiary of the Company, as the case
may be, and, to the knowledge of the Company, each other party thereto, has
performed in all material respects all obligations required to be performed by
it to date under each Company Material Contract. Neither the Company or any of
its Subsidiaries, as the case may be, nor, to the knowledge of the Company, any
other party thereto, has violated or defaulted under, in any material respect,
or terminated, nor has the Company or any of its Subsidiaries, as the case may
be, or, to the knowledge of the Company, any other party thereto, given or
received written notice of, any material violation or default or termination
under any Company Material Contract. To the knowledge of the Company, no event
has occurred which with or without the giving of notice or lapse of time, or
both, would reasonably be expected to result in a conflict with or result in a
violation or breach of, or give any Person the right to exercise any remedy
under or accelerate the maturity or performance of, or cancel, terminate or
modify, any Company Material Contract. The Company has provided, or made
available, to Parent and Merger Sub true and correct copies of each of the
Material Contracts.

        Section 3.17.         Insurance.   (a) Schedule 3.17(a) of the Company
Disclosure Schedules sets forth (i) a list of those policies of commercial
property, commercial auto, liability, workers compensation and any other
insurance, binder of insurance and fidelity bond which covers the Company and
its Subsidiaries or their respective businesses, properties, assets, directors
or employees (the “Insurance Policies”) and (ii) a list of all pending claims
and the claims history for the Company and each Subsidiary during the current
year and the preceding three years (including with respect to insurance obtained
but not currently maintained). There are no pending claims under any of such
Policies as to which coverage has been questioned, denied or disputed by the
insurer or in respect of which the insurer has reserved its rights. Each
Insurance Policy, subject to its terms and conditions, is in full force and
effect and is valid, outstanding and enforceable in accordance with their terms
and will continue in full force and effect with respect to the Company and its
Subsidiaries following the Merger, and all premiums due thereon have been paid
in full or, with respect to premiums not yet due, accrued, unless otherwise
indicated in Schedule 3.17(a) of the Company Disclosure Schedules. Except as
indicated in Schedule 3.17(a) of the Company Disclosure Schedules, no insurer
under any Insurance Policy has cancelled or generally disclaimed liability under
any such policy or, to the Company’s knowledge, indicated any intent to do so or
not to renew any such policy. All material claims under the Insurance Policies
have been filed in a timely fashion.

-33-

--------------------------------------------------------------------------------

                (b)        The Insurance Policies are sufficient for compliance
with each Company Material Contract to which the Company or any of its
Subsidiaries is a party or by which it is bound.

                (c)        Neither the Company nor any of its Subsidiaries has
received a written notice of any material changes that are required in the
conduct of the business of the Company or any of its Subsidiaries as a condition
to the continuation of coverage under, or renewal of, any such Insurance Policy.
To the knowledge of the Company, there is no existing default or event which,
with the giving of notice or lapse of time or both, would constitute a default
under any Insurance Policy or entitle any insurer to terminate or cancel any
Insurance Policy. The Company has no knowledge of any material premium increase
with respect to, any Insurance Policy and none of such Insurance Policies
provides for retroactive premium adjustments.

        Section 3.18.         Collective Bargaining; Labor Disputes; Compliance.

                (a)        To the knowledge of the Company, since January 1,
2004, neither the Company or any of its Subsidiaries, nor their respective
Employees, agents, or representatives has committed, admitted committing or been
held in any judicial or administrative proceeding to have committed any material
unfair labor practice as defined in the National Labor Relations Act. There are
no labor agreements, shop agreements, work rules or practices, white papers,
side agreements or collective bargaining agreements with any labor union, labor
organization, trade union or works council to which the Company or any of its
Subsidiaries is a party or under which the Company or any of its Subsidiaries is
bound. No Employee of the Company or any of its Subsidiaries is represented by
any labor union, labor organization, trade union, or works council.

                (b)        To the knowledge of the Company, neither the Company
nor any of its Subsidiaries is currently, or has been since January 1, 2004, the
subject of any labor union organizing activities, and to the knowledge of the
Company, there have been no labor union organizing activities with respect to
the Employees of the Company or any of its Subsidiaries since January 1, 2004.
No labor union, labor organization, trade union, works council, or group of
Employees has made a demand in writing for recognition or certification with
respect to the Company or any of its Subsidiaries, and since January 1, 2004
there have been no representation or certification proceedings or petitions
seeking a representation proceeding presently pending or, to the knowledge of
the Company, threatened in writing to be brought or filed with the National
Labor Relations Board or any other labor relations tribunal or authority.
Neither the Company nor any of its Subsidiaries is currently, or has been since
January 1, 2004, the subject of any strike, dispute, walk-out, work stoppage,
slow down, lockout, or material arbitration or material grievance, involving the
Company or any of its Subsidiaries nor, to the knowledge of the Company, has any
such activity been threatened since January 1, 2004.

-34-

--------------------------------------------------------------------------------

                (c)        There are no formal written personnel manuals,
handbooks or policies applicable to Employees of the Company or any of its
Subsidiaries, other than as set forth in Schedule 3.18(c) of the Company
Disclosure Schedules.

                (d)        Except as set forth in Schedule 3.18(d) of the
Company Disclosure Schedules, since January 1, 2004, neither the Company nor any
of its Subsidiaries has entered into any employment-related Contracts, including
but not limited to, employment agreements, consulting agreements, independent
contractor agreements, severance agreements, separation agreements and/or
Employee releases, retention agreements, termination agreements, confidentiality
agreements, non-competition, proprietary information agreements, indemnification
agreements, arbitration agreements, change in control agreements, lock-up
agreements, deferred compensation agreements, retirement agreements, other
Employee agreements, that require the Company or any of its Subsidiaries to pay
an annual base salary in excess of $250,000.

                (e)        To the Company’s knowledge, except as set forth in
Schedule 3.18(e) of the Company Disclosure Schedules, since January 1, 2004,
neither the Company nor any of its Subsidiaries has received any written notice
that any Employee of the Company or any Subsidiaries is in any material respect
in violation of any term of any employment agreement, consulting agreement,
severance agreement and/or Employee release, retention agreement, termination
agreement, confidentiality agreement, non-competition or proprietary information
agreement, indemnification agreement, arbitration agreement, change in control
agreement, lock-up agreement, deferred compensation agreement, retirement
agreement, other Employee agreement, or other obligation to a former employer of
any such Employee relating (i) to the right of any such Employee to be employed
by the Company or (ii) to the knowledge or use of trade secrets or proprietary
information.

                (f)        To the Company’s knowledge, since January 1, 2004,
the Company and its Subsidiaries have complied, in all material respects, with
all federal, state, local and foreign laws, statutes, ordinances, directives and
common law principles respecting employment and employment practices, including,
without limitation, all laws respecting terms and conditions of employment, the
National Labor Relations Act, the Fair Labor Standards Act and other provisions
relating to wages, hours, benefits, child labor, immigration, employment
discrimination, disability rights or benefits, equal pay, equal employment
opportunity, plant closures and layoffs, affirmative action, workers’
compensation, labor relations, Employee leave issues, unemployment insurance,
collective bargaining, payment and withholding of taxes in connection with
employment and all applicable occupational safety and health acts and laws. To
the knowledge of the Company, neither the Company nor any of its Subsidiaries
has engaged in any unfair labor practice or discriminated on the basis of race,
age, sex, disability, color, sexual orientation, veteran status or any other
protected category in its employment conditions or practices with respect to its
Employees, contractors, customers or suppliers. Except as set forth in Schedule
3.18(f) of the Company Disclosure Schedules, no action, suit, complaint, charge,
grievance, arbitration, Employee proceeding or investigation by or before any
federal, state, local or foreign court or Government Entity, including the Equal
Employment Opportunity Commission, brought by or on behalf of any Employee,
prospective Employee, former Employee, retired Employee, current or former
consultant or contractor, labor organization or other representative of the
Employees of the Company or any of its Subsidiaries has been brought or was
pending against the Company or any of its Subsidiaries since January 1, 2004,
or, to the knowledge of the Company, is threatened against the Company or any of
its Subsidiaries relating to discrimination, harassment, wage payment, benefits,
overtime, hours of work or other employment related matters. Neither the Company
nor any of its Subsidiaries is a party to or otherwise bound by any consent
decree with, citation by, or any other order or determination by any
Governmental Entity relating to the Employees of the Company or any of its
Subsidiaries or employment practices relating to the Employees of the Company or
any of its Subsidiaries. Since January 1, 2004, neither the Company nor any of
its Subsidiaries has been delinquent in payments to any Employees or former
Employees for any services or amounts required to be reimbursed or otherwise
paid which are, individually or in the aggregate, of a material amount.

-35-

--------------------------------------------------------------------------------

                (g)        To the knowledge of the Company, except as disclosed
in Schedule 3.18(g) of the Company Disclosure Schedules, since January 1, 2004,
neither the Company nor any of its Subsidiaries has received (i) notice of any
unfair labor practice charge or complaint pending or threatened before the
National Labor Relations Board or any other Governmental Entity against it, (ii)
notice of any complaints, grievances or arbitrations arising out of any
collective bargaining agreement or any other labor grievances or arbitration
proceedings against it, (iii) notice of any charge or complaint with respect to
or relating to it pending before the Equal Employment Opportunity Commission or
any other Governmental Entity responsible for the prevention of unlawful
employment practices, (iv) notice of the intent of any Governmental Entity
responsible for the enforcement of labor, employment, wages and hours of work,
child labor, immigration, or occupational safety and health Laws to conduct an
investigation with respect to or relating to it or notice that such
investigation is in progress, or (v) notice of any complaint, lawsuit or other
proceeding pending or threatened in writing in any forum by or on behalf of any
present or former Employee, contractor or consultant of such entities, any
applicant for employment or classes of the foregoing alleging breach of any
express or implied Contract of employment, any applicable law governing
employment or the termination thereof or other discriminatory, wrongful or
tortious conduct in connection with the employment relationship.

                (h)        Since January 1, 2004, the Company and its
Subsidiaries have been in compliance with all notice and other requirements
under the Worker Adjustment and Retraining Notification Act of 1988 (the “WARN
Act”) and any state, local or foreign law relating to plant closings and
layoffs. None of the Employees of the Company or its Subsidiaries has suffered
an “employment loss” (as defined in the WARN Act) within the three-month period
prior to the date of this Agreement.

        Section 3.19.         Transactions with Affiliates.    All currently
existing transactions, agreements, arrangements or understandings between the
Company or any of its Subsidiaries, and the one hand, and the Company’s
affiliates or other Persons, on the other hand (an “Affiliate Transaction”) that
are required to be disclosed in the Company SEC Reports in accordance with Item
404 of Regulation S-K under the Securities Act have been so disclosed. There are
no currently existing Affiliate Transactions that are required to be disclosed
under the Exchange Act pursuant to Item 404 of Regulation S-K under the
Securities Act which have not already been disclosed in the Company SEC Reports.

-36-

--------------------------------------------------------------------------------

      Section 3.20.         Brokers.

        Except for the firm listed on Schedule 3.20 of the Company Disclosure
Schedules, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company. The Company has made available to Parent and Merger Sub true and
complete information concerning the financial and other arrangements between the
Company and the persons set forth on Schedule 3.20 of the Company Disclosure
Schedules pursuant to which such firm(s) would be entitled to any payment as a
result of the transactions contemplated hereby. No claim exists or will exist
against the Company, any of its Subsidiaries or the Surviving Corporation or,
based on any action by the Company or any of its Subsidiaries, against Parent
for payment of any “topping,” “break-up” or “bust-up” fee or any similar
compensation or payment arrangement as a result of the transactions contemplated
hereby, except as otherwise provided for under this Agreement.

        Section 3.21.         Board Action.    The Company Board has, by the
unanimous vote of all directors then in office, (i) approved and adopted this
Agreement and the transactions contemplated hereby, including the Merger; (ii)
resolved to recommend that this Agreement and the transactions contemplated
hereby, including the Merger, be submitted for consideration by the Company’s
stockholders at the Company Stockholders’ Meeting; (iii) resolved to recommend
that the stockholders of the Company approve this Agreement and the transactions
contemplated hereby, including the Merger; (iv) determined that this Agreement
and the transactions contemplated hereby, including the Merger, are fair to,
advisable and in the best interests of the stockholders of the Company and (v)
took all actions necessary to exempt this Agreement, and the transactions
contemplated hereby, including the Merger, from Section 203 of the DGCL.

        Section 3.22.         Opinion of Financial Advisor.    The Company has
received a written opinion of Savvian Advisors, LLC, dated May 13, 2007, to the
effect that, as of the date hereof, the Merger Consideration to be received by
the Company’s stockholders as provided herein is fair, from a financial point of
view, to such stockholders.

        Section 3.23.         Control Share Acquisition.    No restrictive
provision of any “fair price,” “moratorium,” “control share acquisition,”
“business combination,” “stockholder protection,” “interested stockholder” or
other similar anti-takeover statute or regulation, including, without
limitation, Section 203 of the DGCL (each, a “Takeover Statute”), or any
restrictive provision of the Certificate of Incorporation or By-Laws of the
Company is, or at the Effective Time will be, applicable to the Company, Parent,
Merger Sub, the Company Common Stock, the Merger, the Voting Agreement or any
other transaction contemplated by this Agreement.

        Section 3.24.         Vote Required.    The affirmative vote of the
holders of a majority of the outstanding shares of Company Common Stock entitled
to vote, in person or by proxy, is the only vote of the Company’s stockholders
necessary (under applicable law or otherwise), to approve this Agreement, and
the transactions contemplated by this Agreement, including the Merger (the
“Company Stockholder Approval”).

-37-

--------------------------------------------------------------------------------

        Section 3.25.         Accounts Receivable.    The accounts receivable of
the Company and its Subsidiaries as set forth on the balance sheet contained in
the Company 2006 Form 10-K for the fiscal year ended December 31, 2006 or
arising since the date thereof are, to the extent not paid in full by the
account debtor prior to the date hereof, valid and genuine, have arisen solely
out of bona fide sales and deliveries of goods, performance of services and
other business transactions in the ordinary course of business consistent with
past practice. The allowance for collection losses on the balance sheet
contained in the Company 2006 Form 10-K for the fiscal year ended December 31,
2006 and, with respect to accounts receivable arising since December 31, 2006,
the allowance for collection losses shown on the accounting records of the
Company and its Subsidiaries, have been determined in accordance with GAAP
consistent with past practice. The accounts receivable reserves shown on the
accounting records of the Company and its Subsidiaries are adequate.

        Section 3.26.         No Illegal Payments.    None of the Company, any
of its Subsidiaries or, to the knowledge of the Company, any Affiliate, officer,
agent or employee thereof, directly or indirectly, has, since inception, on
behalf of or with respect to the Company or any of its Subsidiaries, (a) made
any unlawful domestic or foreign political contributions, (b) made any payment
or provided services which were not legal to make or provide or which the
Company, any of its Subsidiaries or any Affiliate thereof or any such officer,
employee or other Person should reasonably have known were not legal for the
payee or the recipient of such services to receive, (c) received any payment or
any services which were not legal for the payer or the provider of such services
to make or provide, (d) had any material transactions or payments which are not
recorded in its accounting books and records or (e) had any off-book bank or
cash accounts or “slush funds.”

        Section 3.27.         Suppliers and Customers.    Schedule 3.27 of the
Company Disclosure Schedules sets forth (a) the names of the 10 suppliers or
vendors with the greatest dollar volume of sales to the Company and its
Subsidiaries in the years ended December 31, 2005 and December 31, 2006 and the
3-month period ended March 31, 2007 and (b) the names of the 10 clients with the
greatest net revenues recognized by the Company or any of its Subsidiaries in
the years ended December 31, 2005 and December 31, 2006 and the 3-month period
ended March 31, 2007. As of the date of this Agreement, since December 31, 2006,
except as set forth in Schedule 3.27 of the Company Disclosure Schedules, no
client identified pursuant to clause (b) of the immediately preceding sentence
has canceled or otherwise terminated its relationship with the Company and the
Company’s Subsidiaries, or, to the knowledge of the Company, notified the
Company of its intent to do so, other than in the ordinary course of business in
accordance with the terms of its Contracts with the Company or any of the
Company’s Subsidiaries.

        Section 3.28.         Bank Accounts.    Schedule 3.28 of the Company
Disclosure Schedules sets forth the name of each bank, safe deposit company or
other financial institution in which the Company or any of its Subsidiaries has
an account, lock box or safe deposit box and the names of all persons authorized
to draw thereon or have access thereto.

        Section 3.29.         Powers of Attorney.    Except as set forth in
Schedule 3.29 of the Company Disclosure Schedules, there are no outstanding
powers of attorney executed by or on behalf of the Company or any of its
Subsidiaries in favor of any Person.

-38-

--------------------------------------------------------------------------------


ARTICLE IV


COVENANTS AND AGREEMENTS

        Section 4.1.         Conduct of Business by the Company Pending the
Merger.    The Company covenants and agrees that, between the date of this
Agreement and the Effective Time, unless Parent and Merger Sub shall otherwise
consent in writing (which consent shall not be unreasonably withheld, delayed or
conditioned), the businesses of the Company and its Subsidiaries shall be
conducted only in, and the Company and its Subsidiaries shall not, take any
action except (i) in the ordinary course of business and in a manner consistent
with past practice in all material respects and in compliance in all material
respects with all laws, Permits and Contracts, (ii) as contemplated by this
Agreement or (iii) as set forth in Schedule 4.1 of the Company Disclosure
Schedules; the Company will, and it shall cause its Subsidiaries to, preserve
substantially intact the business organization of the Company and its
Subsidiaries and will pay all applicable Taxes when due and payable; the Company
will, and it shall cause its Subsidiaries to, use its commercially reasonable
efforts to keep available the services of the present officers, employees and
consultants of the Company and its Subsidiaries and to preserve the present
relationships of the Company and its Subsidiaries with their respective clients
and suppliers. During the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Effective Time,
the Company shall, and it shall cause each of its Subsidiaries to maintain its
books and records in accordance with past practice, and to use its commercially
reasonable efforts to maintain in full force and effect all Permits; promptly
notify Parent of any material event or occurrence not in the ordinary course of
business; and, subject to the conduct of the businesses of the Company and its
Subsidiaries prior to the Effective Time in the ordinary course of business and
in a manner consistent with past practice in accordance with this Section 4.1,
use its commercially reasonable efforts to conduct its business in such a manner
that on the Closing Date the representations and warranties of the Company
contained in this Agreement shall be true and correct in all material respects,
as though such representations and warranties were made on and as of such date,
and the Company shall use its commercially reasonable efforts to cause all of
the conditions to the obligations of Parent and Merger Sub under this Agreement
to be satisfied as soon as reasonably practicable following the date hereof.

        Without limiting the generality of the foregoing, except as (x)
expressly contemplated by this Agreement or (y) set forth in Schedule 4.1 of the
Company Disclosure Schedules, the Company shall not, and it shall not permit any
of its Subsidiaries to, without the prior written consent of Parent and Merger
Sub:

                (a)        amend or propose to amend or, with respect to any of
its Subsidiaries, cause to be amended or propose to be amended (i) the
certificate of incorporation or by-laws of the Company or any of its
Subsidiaries or (ii) any term of any outstanding security issued by the Company
or any of its Subsidiaries;

                (b)        (i) declare, set aside or pay any dividend or other
distribution payable in cash, stock or property with respect to any securities,
(ii) redeem, purchase or otherwise acquire, directly or indirectly, any of its
capital stock or other securities, other than in connection with the exercise of
an Option or the payment of withholding Taxes in connection therewith,
(iii) issue, sell, pledge, dispose of or encumber, or, with respect to any of
its Subsidiaries, cause to issue, sell, pledge, dispose of or encumber, any (A)
shares of capital stock of the Company or any of its Subsidiaries, (B)
securities convertible into or exchangeable for, or options, warrants, calls,
commitments or rights of any kind to acquire, any shares of capital stock of the
Company or any of its Subsidiaries, or (C) other securities of the Company or
any of its Subsidiaries, other than shares of Company Common Stock issued upon
the exercise of Options outstanding on the date hereof in accordance with the
Option Plans as in effect on the date hereof, or (iv) split, combine or
reclassify any of its outstanding capital stock or issue or authorize or propose
the issuance of any other securities in respect of, in lieu of or in
substitution for, shares of its capital stock;

-39-

--------------------------------------------------------------------------------

                (c)        acquire or agree to acquire, or, with respect to any
of its Subsidiaries, cause to acquire or agree to acquire, (i) by merging or
consolidating with, or by purchasing a substantial portion of the equity
interests of, or by any other manner, any business or any corporation,
partnership, joint venture, association or other business organization or
division thereof; or (ii) any assets, including real estate, except, with
respect to clause (ii) above, purchases of equipment and supplies in the
ordinary course of business consistent with past practice;

                (d)        except in the ordinary course of business consistent
with past practice, amend, modify, enter into or terminate, or, with respect to
any of its Subsidiaries, cause to amend, modify, enter into or terminate, any
Company Material Contract in any material respect, or waive, release or assign,
or, with respect to any of its Subsidiaries, cause to waive, release or assign,
any material rights or claims thereunder;

                (e)        outsource any material operations of the Company or
any of its Subsidiaries;

                (f)        transfer, lease, license, sell, mortgage, pledge,
dispose of, or encumber, or, with respect to any of its Subsidiaries, cause to
transfer, lease, license, sell, mortgage, pledge, dispose of, encumber, or
permit to become subject to any Lien any material property or assets or cease to
operate any material assets, other than sales of excess or obsolete assets in
the ordinary course of business consistent with past practice;

                (g)        except as required to comply with applicable law, an
existing Contract disclosed on Schedule 4.1 of the Company Disclosure Schedules,
or this Agreement, (i) establish, adopt, enter into, terminate, amend or
increase the amount or accelerate the payment or vesting of (A) any Employee
Plan or (B) any benefit or award or amount payable under any Employee Plan or
other arrangement for the current or future benefit or welfare of any director,
officer or employee of the Company, or, with respect to any of its Subsidiaries,
cause to adopt, enter into, terminate, amend or increase the amount or
accelerate the payment or vesting of any benefit or award or amount payable
under any Employee Plan or other arrangement for the current or future benefit
or welfare of any current or former director, officer or employee of any such
Subsidiaries, other than in the case of employees of the Company or any of its
Subsidiaries who are not executive officers or directors in the ordinary course
of business consistent with past practice, (ii) increase or, with respect to any
of its Subsidiaries, cause to increase the compensation or fringe benefits of,
or pay any bonus to, any current or former director or, other than in the
ordinary course of business consistent with past practice, current or former
officer or other employee, (iii) other than benefits accrued through the date
hereof and other than in the ordinary course of business for employees of the
Company or any of its Subsidiaries, pay or, with respect to any of its
Subsidiaries, cause to pay any benefit not provided for under any Employee Plan,
(iv) other than bonuses earned through the date hereof and other than in the
ordinary course of business consistent with past practice for employees of the
Company or any of its Subsidiaries, grant any awards under any bonus,
compensation, performance or other compensation plan or arrangement or Employee
Plan; provided that there shall be no grant or award to any current or former
director, officer or employee of stock options, restricted stock, stock
appreciation rights, stock based or stock related awards, performance units,
units of phantom stock or restricted stock, or any removal of existing
restrictions in any Employee Plan or agreements or awards made thereunder, (v)
take any action to fund or in any other way secure the payment of compensation
or benefits under any employee plan, Contract or Employee Plan or (vi) other
than in the ordinary course of business, enter into any employment, severance or
termination agreement;

-40-

--------------------------------------------------------------------------------

                (h)        (i) incur or assume or, with respect to any of its
Subsidiary, cause to incur or assume any Indebtedness, (ii) incur or modify, or,
with respect to any Subsidiary, cause to incur or modify, any Indebtedness or
other material liability, (iii) assume, guarantee, endorse or otherwise become
liable, or, with respect to any of its Subsidiaries, cause to guarantee, endorse
or otherwise become liable, for the obligations of any other Person, except in
the ordinary course of business and consistent with past practice, (iv) repay
any existing Indebtedness in advance of its maturity date or (v) except for
advances or prepayments in the ordinary course of business in amounts consistent
with past practice, make any loans, advances or capital contributions to, or
investments in, or, with respect to any of its Subsidiaries, cause to make any
loans, advances or capital contributions to, or investments in, any other
Person;

                (i)        change any accounting methods, policies, practices or
procedures (including procedures with respect to reserves, revenue recognition,
payments of accounts payable and collection of accounts receivable) used by it
unless required (as advised by its regular independent accountants) by a change
in applicable law or GAAP;

                (j)        make or change any material Tax election, change any
annual tax accounting period, adopt or change any method of tax accounting,
amend any Tax Returns or file claims for Tax refunds, enter into any closing
agreement, settle any Tax claim, audit or assessment, or surrender any right to
claim a Tax refund, offset or other reduction in Tax liability;

                (k)        pay, discharge, satisfy, settle or compromise, or,
with respect to any of its Subsidiaries, cause to pay, discharge, satisfy,
settle or compromise, any claim, litigation, liability, obligation (absolute,
asserted or unasserted, contingent or otherwise) or any legal proceeding, except
for any settlement or compromise involving less than $100,000, but subject to an
aggregate maximum of $100,000, including all fees, costs and expenses associated
therewith;

                (l)        enter into any negotiation with respect to, or adopt
or amend in any respect, any collective bargaining agreement, labor agreement,
work rule or practice, or any other labor-related agreement or arrangement or,
with respect to any of its Subsidiaries, cause to enter into any negotiation
with respect to, or adopt or amend in any respect, any collective bargaining
agreement, labor agreement, work rule or practice, or any other labor-related
agreement or arrangement affecting any such Subsidiary;

-41-

--------------------------------------------------------------------------------

                (m)        enter into, or, with respect to any of its
Subsidiaries, cause to enter into, any agreement or arrangement with any of the
officers or directors of the Company or any of its Subsidiaries or any
“affiliate” or “associate” of any of such officers or directors of the Company
or any of its Subsidiaries (as such terms are defined in Rule 405 under the
Securities Act);

                (n)        enter into, or, with respect to any of its
Subsidiaries, cause to enter into, any agreement, arrangement or contract to
allocate, share or otherwise indemnify for Taxes;

                (o)        make, authorize or agree or commit to make, or, with
respect to any of its Subsidiaries, cause to make, authorize or agree or commit
to make, any capital expenditures, or enter into any agreement or agreements
providing for payments, which in any one case exceeds $100,000 or capital
expenditures which in the aggregate exceed $200,000;

                (p)        cancel any debts or waive any claims or rights of
substantial value;

                (q)        except as otherwise contemplated by this Agreement,
amend any Option, Restricted Stock or Other Purchase Right or authorize cash
payments in exchange for any of the foregoing;

                (r)        make any filings or registrations, with any
Governmental Entity, except routine filings and registrations made in the
ordinary course of business or as otherwise required by law;

                (s)        be party to recapitalization, liquidation,
dissolution or similar transaction involving the Company or any of its
Subsidiaries;

                (t)        take any material actions outside the ordinary course
of business; or

                (u)        enter into or, with respect to any of its
Subsidiaries, cause to enter into, a Contract to do any of the foregoing, or to
authorize, recommend, propose or publicly announce an intention to do any of the
foregoing (a)-(t) of this Section 4.1.

      Section 4.2.         No Solicitations.

                (a)        Subject to Section 4.2(b), the Company agrees that,
following the date of this Agreement and prior to the earlier of the Effective
Time or the Termination Date, it shall not, and it will cause it Subsidiaries
and its and their officers, directors, employees, advisors and agents (including
any investment banking, legal or accounting firm retained by it or any of them
and any individual member or employee of the foregoing) not to, directly or
indirectly, (i) solicit, initiate, encourage or seek, directly or indirectly,
any inquiry or proposal that constitutes or could reasonably be expected to lead
to a Company Acquisition Proposal, (ii) provide any non-public information or
data to any Person relating to or in connection with a Company Acquisition
Proposal, engage in any discussions or negotiations concerning a Company
Acquisition Proposal, or otherwise intentionally facilitate any effort or
attempt to make or implement a Company Acquisition Proposal, (iii) approve,
recommend, agree to or accept, or propose publicly to approve, recommend, agree
to or accept, any Company Acquisition Proposal, (iv) approve, recommend, agree
to or accept, or propose to approve, recommend, agree to or accept, or execute
or enter into, any letter of intent, agreement in principle, merger agreement,
acquisition agreement, option agreement or other similar agreement related to
any Company Acquisition Proposal or (v) release any third party from, or waive
any provision of, any confidentiality or standstill agreement to which it is a
party. The Company will immediately cease and terminate, and it will cause it
Subsidiaries and its and their officers, directors, employees, advisors and
agents (including any investment banking, legal or accounting firm retained by
it or any of them and any individual member or employee of the foregoing) to
cease and terminate, any existing activities, discussions or negotiations with
any Persons conducted heretofore with respect to (or reasonably likely to lead
to) any Company Acquisition Proposal (except with respect to the transactions
contemplated by this Agreement).

-42-

--------------------------------------------------------------------------------

                (b)        Notwithstanding the foregoing, nothing contained in
this Agreement shall prevent the Company or the Company Board (or any authorized
special committee thereof) from, prior to the adoption of this Agreement by the
holders of Company Common Stock, engaging in any discussions or negotiations
with, or providing any non-public information to, any Person, if and only to the
extent that (i) the Company receives from such Person an unsolicited written
bona fide (i) (A) Company Superior Proposal, or (B) Company Acquisition
Proposal, which the Company Board concludes in good faith (after consultation
with its financial advisors) is likely to result in a Company Superior Proposal,
(ii) the Company Board concludes in good faith (after consultation with its
outside legal advisors) that its failure to do so would be inconsistent with the
Company Board’s fiduciary duties under applicable law, (iii) prior to providing
any information or data to any Person in connection with a proposal by any such
Person, the Company Board receives from such Person an executed confidentiality
agreement no less restrictive on such Person than the Confidentiality Agreement
and (iv) two business days prior to providing any non-public information or data
to any Person or entering into discussions or negotiations with any Person, the
Company Board notifies Parent of any such inquiry, proposal or offer received
by, any such information requested from, or any such discussions or negotiations
sought to be initiated or continued with, the Company or any of its officers,
directors, employees, advisors and agents indicating, in connection with such
notice, the material terms and conditions of the Company Acquisition Proposal
and the identity of the Person making such Company Acquisition Proposal. The
Company Board shall furnish to Parent all information provided to the Person who
has made the Company Superior Proposal to the extent that such information has
not been previously provided to Parent. The Company agrees that it shall keep
Parent reasonably informed, on a reasonably prompt basis, of the status and
material terms of any such proposals or offers and the status of any such
discussions or negotiations and will notify Parent promptly of any determination
by the Company Board that a Company Superior Proposal (as hereinafter defined)
has been made. Notwithstanding the foregoing, no information may be furnished
and no discussions may be entered into in the event that the Company has taken
any actions inconsistent with this Section 4.2. For purposes of this Agreement,
a “Company Superior Proposal” means any unsolicited written bona fide proposal
or offer made by a third party (whether or not affiliated with the Company) to
acquire, directly or indirectly, by merger, consolidation or otherwise, for
consideration consisting of cash and/or securities, all or substantially all of
the shares of the Company Common Stock then outstanding or all or substantially
all of the assets of the Company and Subsidiaries, taken as a whole, and on
terms and conditions which the Company Board concludes in good faith (after
consultation with its outside legal and based on the written advice of its
independent financial advisors) are more favorable to the Company’s stockholders
from a financial point of view than the Merger. In addition to the obligations
of the Company set forth in this Section 4.2(b), the Company shall promptly, but
in no event later than two business days after the receipt thereof, advise
Parent in writing of any request for information that the Company reasonably
believes could lead to a Company Superior Proposal, the terms and conditions of
such request (including any subsequent material amendment or modification to
such terms and conditions) and the identity of the Person making the request.
The Company shall keep Parent informed in all material respects on a timely
basis of any change in the status of, or any modification or amendment to, any
Company Acquisition Proposal.

-43-

--------------------------------------------------------------------------------

                (c)        Prior to the adoption of this Agreement by the
holders of Company Common Stock, the Company Board may, if it concludes in good
faith (after consultation with its outside legal advisors) that failure to do so
would be inconsistent with its fiduciary duties under applicable law, withdraw
its recommendation of the Merger, but only at a time that is after the third
business day following Parent’s receipt of written notice from the Company
advising Parent of its intention to do so and the following additional
conditions are satisfied: (i) a Company Superior Proposal is made to the Company
and is not withdrawn; (ii) the Company Stockholders’ Meeting has not occurred;
(iii) the Company shall have provided at least two business days’ prior written
notice (the “Notice Period”) to Parent stating (A) that it has received a
Company Superior Proposal, (B) the terms and conditions of such Company Superior
Proposal and the identity the Person making such Company Superior Proposal and
(C) that it intends to withdraw its recommendation of the Merger and the manner
in which it intends to do so; (iv) Parent shall not have, within the Notice
Period, made a bona fide written offer that the Company Board by a majority vote
determines in its good faith judgment (based on the written advice of its
financial advisor) to be at least as favorable to the Company and the Company
Stockholders as such Company Superior Proposal (it being agreed that the Company
Board shall convene a meeting to consider any such bona fide offer by Parent
promptly following the receipt thereof); (v) the Company Board concludes in good
faith, after receiving the advice of its outside legal counsel, that, in light
of such Company Superior Proposal, the failure of the Company Board to withdraw
its recommendation of the Merger would be inconsistent with its fiduciary
obligations to the Company Stockholders under applicable law; and (vi) the
Company shall not have breached in any material respect any of the provisions
set forth in this Section 4.2. Notwithstanding the foregoing, unless and until
this Agreement shall have been terminated in accordance with its terms, the
Company shall comply with its obligations under Section 5.2 whether or not the
Company Board withdraws, modifies or changes its recommendation regarding this
Agreement or recommends any other offer or proposal.

                (d)        Nothing in this Agreement shall prohibit the Company
from taking and disclosing to its stockholders a position contemplated by Rule
14e-2(a) promulgated under the Exchange Act or from making any disclosure to the
Company’s stockholders if the Company Board (after consultation with its outside
legal advisors), concludes that its failure to do so would be inconsistent with
its fiduciary duties to the Company’s stockholders under applicable law;
provided that the Company shall not take a position that effects, or otherwise
make any public statement that constitutes, a withdrawal of its recommendation
of the Merger unless specifically permitted pursuant to the terms of Section
4.2(c); provided, further, however, that neither the Company nor the Company
Board nor any authorized committee thereof shall approve or recommend, or
propose publicly to approve or recommend, a Company Acquisition Proposal unless
the Company has first terminated this Agreement pursuant to Section 7.1(h).

-44-

--------------------------------------------------------------------------------


ARTICLE V


ADDITIONAL AGREEMENTS

        Section 5.1.         Proxy Statement.   (a) As promptly as practicable
after the date of this Agreement, the Company shall prepare and file with the
SEC the Proxy Statement in connection with the Merger. Parent and Merger Sub
will cooperate with the Company in connection with the preparation of the Proxy
Statement, including, but not limited to, furnishing to the Company any and all
information regarding Parent, Merger Sub and their respective affiliates as may
be required to be disclosed therein. Subject to Section 4.2(c) hereof, the Proxy
Statement shall contain the unanimous recommendation of the Company Board that
the Company’s stockholders approve this Agreement and the transactions
contemplated hereby. For purposes of this Agreement, such recommendation of the
Board of Directors shall be deemed to have been modified in a manner adverse to
Parent if such recommendation shall no longer be unanimous. The Company shall
use commercially reasonable efforts to have cleared by the SEC as promptly as
practicable the Proxy Statement and all other proxy materials for the Company
Stockholders’ Meeting. As promptly as practicable after clearance by the SEC of
the Proxy Statement, the Company will cause the Proxy Statement to be promptly
mailed to its stockholders.

                (b)        The Proxy Statement and any amendments or supplements
to the Proxy Statement will, when filed, comply as to form in all material
respects with the applicable requirements of the Exchange Act. At the time the
Proxy Statement or any amendment or supplement to the Proxy Statement is first
mailed to the holders of Company Common Stock, at the time the holders of
Company Common Stock vote on the adoption of this Agreement and at the Effective
Time, the Proxy Statement, as supplemented or amended, if applicable, will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. If, at any time prior
to the Effective Time, any event or circumstance relating to the Company that
should be set forth in an amendment or a supplement to the Proxy Statement
should be discovered by the Company, the Company shall promptly inform Parent.
The covenant contained in this Section 5.1(b) will not apply to statements or
omissions included in the Proxy Statement based upon information furnished to
the Company in writing by Parent specifically for use therein.

                (c)        The Company shall give Parent and its counsel a
reasonable opportunity to review and comment on the Proxy Statement, each time
before that document (or any amendment or supplement thereto) is filed with the
SEC, and reasonable and good faith consideration shall be given to any comments
made by Parent and its counsel. The Company shall (i) promptly provide Parent
and its counsel with any comments or other communications, whether written or
oral, that the Company or its counsel may receive from time to time from the SEC
or its staff with respect to the Proxy Statement promptly after receipt of those
comments or other communications and (ii) provide Parent with a reasonable
opportunity to participate in the response to those comments and to provide
comments on that response (to which reasonable and good faith consideration
shall be given), including by participating in any discussions or meetings with
the SEC.

-45-

--------------------------------------------------------------------------------

        Section 5.2.         Meeting of Stockholders of the Company.    The
Company shall promptly take all action necessary in accordance with applicable
law, the Certificate of Incorporation and the By-Laws of the Company to call,
convene and hold the Company Stockholders’ Meeting as soon as practicable after
the date hereof. The stockholder vote or consent required for approval of the
Merger will be no greater than that set forth in the DGCL. The Company shall
take all commercially reasonable lawful action to solicit from stockholders of
the Company proxies in favor of the Merger and shall take all other commercially
reasonable action necessary to secure any vote or consent of stockholders
required by the DGCL to effect the Merger.

        The Company Board will recommend, by unanimous vote of all directors
then in office, that the Company Stockholder Approval be given and shall take
all commercially reasonable lawful action to solicit from the holders of Company
Common Stock the Company Stockholder Approval, except to the extent that the
Company Board determines to withdraw is recommendation of the Merger in
accordance with Section 4.2.

        Section 5.3.         Additional Agreements.    The Company, Merger Sub
and Parent will each comply in all material respects with all applicable laws
and with all applicable rules and regulations of any Governmental Entity in
connection with its execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

        Section 5.4.         Notification of Certain Matters.    The Company
shall give prompt notice to Parent of any fact, event or circumstance known to
it that (a) individually or taken together with all other facts, events and
circumstances known to it, has had, individually or in the aggregate, a Material
Adverse Effect on the Company, (b) any notice or other communication from any
third party alleging that the consent of such third party is or may be required
in connection with the Merger, (c) any notice or other communication from any
Governmental Entity in connection with the Merger, or (d) any Actions commenced
relating to the Company or any of its Subsidiaries that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
Section 3.8. The Company shall give prompt notice to Parent and Merger Sub and
Parent and Merger Sub shall give prompt notice to the Company, of any
representation or warranty made by it contained in this Agreement becoming
untrue or inaccurate or any failure of the Company, Parent or Merger Sub, as the
case may be, to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement, such that, (A) in the case of the Company, the conditions set forth
in Section 6.3(a) or Section 6.3(b) would not be satisfied or (B) in the case of
Parent or Merger Sub, the conditions set forth in Section 6.2(a) or Section
6.2(b) would not be satisfied; provided, however, that (i) the delivery of any
notice pursuant to this Section 5.4 shall not limit or otherwise affect the
remedies available hereunder to the party receiving such notice or prevent or
cure any misrepresentations, breach of warranty or breach of covenant, and (ii)
disclosure by the Company shall not be deemed to amend or supplement the Company
Disclosure Schedules or constitute an exception to any representation or
warranty.

-46-

--------------------------------------------------------------------------------

      Section 5.5.         Access to Information.

                (a)        From the date hereof to the Effective Time, the
Company shall and shall cause its Subsidiaries and its and their directors,
officers, employees, auditors and agents to, afford the directors, officers,
employees, environmental and other consultants, attorneys, accountants financial
advisors, representatives and agents of Parent and Merger Sub, reasonable access
at reasonable times to its directors, officers, employees, representatives,
agents, properties, offices and other facilities and to all reasonably required
information systems, Contracts, books and records (including Tax Returns, audit
work papers and insurance policies), and shall make available or furnish to
Parent and Merger Sub all financial, operating and other data and information
Parent and Merger Sub through their directors, officers, employees, consultants
or agents, may reasonably request. No information received pursuant to this
Section 5.5 shall affect or be deemed to modify or update any of the
representations and warranties of the Company contained in this Agreement.

                (b)        Each of Parent and Merger Sub agrees that it shall,
and shall direct its affiliates and each of their respective officers,
directors, employees, financial advisors, consultants and agents (the “Merger
Sub Representatives”), to hold in strict confidence all data and information
obtained by them from the Company in accordance with the Confidentiality
Agreement, which shall survive the execution an delivery of this Agreement and
any termination hereof pursuant to Section 7.1 hereof.

        Section 5.6.         Public Announcements.    The initial press release
relating to this Agreement shall be a joint press release the text of which has
been agreed to by each of Parent and the Company. Thereafter, Parent, Merger Sub
and the Company shall not issue any press release or otherwise make any public
statements or announcements with respect to the Merger and the other
transactions contemplated hereby without the prior written consent of the other
party (which consent shall not be unreasonably conditioned, withheld or
delayed); provided, however, that each party may make such statements as may be
required by applicable law or stock exchange or NASDAQ rules, in which case, the
party desiring to make a public statement or disclosure shall consult with the
other parties and permit them opportunity to review and comment on the proposed
disclosure to the extent practicable under the circumstances.

        Section 5.7.         Approval and Consents; Cooperation.    Each of the
Company, Parent and Merger Sub shall cooperate with each other and use their
respective commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on their part under this Agreement and applicable laws to consummate and make
effective the Merger and the other transactions contemplated by this Agreement
as soon as practicable, including preparing and filing as promptly as
practicable all documentation to effect all necessary applications, notices,
petitions, filings, and other documents and to obtain as promptly as practicable
all Required Approvals and Consents. Without limiting the generality of the
foregoing, each of the Company, Parent and Merger Sub agree to make all
necessary filings in connection with the Required Approvals and Consents as
promptly as practicable after the date of this Agreement, and to use its best
commercially reasonable efforts to furnish or cause to be furnished, as promptly
as practicable, all information and documents requested with respect to such
Required Approvals and Consents, and shall otherwise cooperate with any
applicable Governmental Entity or third party in order to obtain any Required
Approvals and Consents in as expeditious a manner as possible. Each of the
Company, Parent and Merger Sub shall use its best commercially reasonable
efforts to resolve such objections, if any, as any Governmental Entity may
threaten or assert with respect to this Agreement and the transactions
contemplated hereby in connection with the Required Approvals and Consents. The
Company, Parent and Merger Sub each shall, upon request by the other, furnish
the other with all information concerning itself, its Subsidiaries, if any,
affiliates, directors, officers and stockholders and such other matters as may
reasonably be necessary or advisable in connection with the Proxy Statement or
any other statement, filing, Tax ruling request, notice or application made by
or on behalf of the Company, Parent or any of its Subsidiaries to any third
party and/or Governmental Entity in connection with the Merger or the other
transactions contemplated by this Agreement. Each party will keep the other
parties apprised of the status of any inquiries made of such party by any
Governmental Authority or members of their respective staffs with respect to
this Agreement or the transactions contemplated hereby. The Company shall, and
shall cause each of its Subsidiaries to, use its best commercially reasonable
efforts to obtain all Consents; provided that no Indebtedness shall be repaid,
except as otherwise required pursuant to the terms of any applicable loan
Contract, and no Contract shall be amended nor any right thereunder be waived,
and no money or other consideration shall be expended, to obtain any such
Consent.

-47-

--------------------------------------------------------------------------------

        Section 5.8.         Further Assurances.    In case at any time after
the Effective Time any further action is reasonably necessary to carry out the
purposes of this Agreement or the transactions contemplated by this Agreement,
the proper officers of Parent and the Surviving Corporation shall take any such
reasonably necessary action.

        Section 5.9.          Director and Officer Indemnification and
Insurance.

                (a)        Subject to the limitations on indemnification
contained in the DGCL and the Certificate of Incorporation of the Company,
following the Effective Time, Parent shall cause the Surviving Corporation to
indemnify and hold harmless, each current and former director, officer, employee
and agent of the Company and its Subsidiaries, including, without limitation,
officers, directors, employees and agents serving as such on the date hereof
(collectively, the “Indemnified Parties”) against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, action, suit, proceeding or investigation arising out of or pertaining to
any of the transactions contemplated hereby, including, without limitation, to
the extent permitted by law, liabilities arising under the Exchange Act in
connection with the Merger, and in the event of any such claim, action, suit,
proceeding or investigation, (i) Parent shall cause the Surviving Corporation to
pay the reasonable fees and expenses of counsel selected by the Surviving
Corporation, and reasonably satisfactory to the Indemnified Parties, promptly as
statements therefor are received and (ii) Parent shall cause the Surviving
Corporation to cooperate in the defense of any such matter; provided, however,
that neither Parent nor the Surviving Corporation shall be liable for any
settlement effected without its written consent (which consent shall not be
unreasonably withheld, delayed or conditioned); and further, provided, that
neither Parent nor the Surviving Corporation shall be obliged pursuant to this
Section 5.9 to pay the fees and disbursements of more than one counsel for all
Indemnified Parties in any single action.

-48-

--------------------------------------------------------------------------------

                (b)        For a period of not less than six years after the
Effective Time, Parent shall cause the Surviving Corporation to, and the
Surviving Corporation shall, maintain or obtain officers’ and directors’
liability insurance or a “tail” or “runoff” insurance program (collectively, the
“D&O Insurance”) covering the Indemnified Parties who are currently covered by
the Company’s officers and directors liability insurance policy on terms not
less favorable than those in effect on the date hereof in terms of coverage and
amounts with respect to claims arising from facts or events that occurred prior
to the Effective Time; provided, however, that Parent and the Surviving
Corporation may substitute therefor policies of at least the same coverage and
amounts containing terms and conditions that are no less advantageous to the
covered persons with respect to claims arising from facts or events that
occurred prior to the Effective Time; provided, further, that if the existing
D&O Insurance policy expires, is terminated or cancelled during such six-year
period, Parent shall cause to be substituted therefor policies containing terms
and conditions which are no less favorable to the former officers and directors
of the Company and its Subsidiaries only with respect to claims arising from
facts or events that occurred prior to the Effective Time (including matters,
acts or omissions occurring in connection with the approval of this Agreement
and the consummation of the transactions contemplated hereby); provided,
further, that if the aggregate annual premiums for such policies at any time
during such period exceed 300% of the annual premium paid by the Company for D&O
Insurance as of the date hereof, Parent shall be required to provide such
coverage as will then be available at an annual premium equal to 300% of the
annual premium paid by the Company for such D&O Insurance as of the date hereof.
The Surviving Corporation shall continue in effect the indemnification
provisions currently provided by the Certificate of Incorporation and the
By-Laws of the Company for a period of not less than six years following the
Effective Time. This Section 5.9 shall survive the consummation of the Merger.
Notwithstanding Section 8.7, this Section 5.9 is intended to be for the benefit
of and to grant third-party rights to Indemnified Parties whether or not parties
to this Agreement, and each of the Indemnified Parties shall be entitled to
enforce the covenants contained herein. The rights set forth in this Section 5.9
are in addition to, and not in substitution for, any other rights to
indemnification or contribution that any Indemnified Parties, and their
respective heirs and personal representatives, may have by Contract or otherwise

        Section 5.10.         Continuation of Employee Benefits.    From and
after the Effective Time, Parent shall cause the Surviving Corporation to honor
in accordance with their terms all existing employment, severance, consulting
and salary continuation agreements described on Schedule 5.10 of the Company
Disclosure Schedules between the Company or any of its Subsidiaries and any
current or former officer, director, Employee or consultant of the Company or
group of such officers, directors, Employees or consultants of the Company
Disclosure Schedules. Following the Effective Time, to the extent permitted by
law and applicable tax qualification requirements, and subject to any generally
applicable break in service or similar rule, and the approval of any insurance
carrier, third-party provider or the like with the best commercially reasonable
efforts of Parent, each Person party to any such agreement shall receive service
credit for purposes of eligibility to participate and vesting (but not for
benefit accrual purposes) for employment, compensation, and employee benefit
plan purposes with the Company or any of its Subsidiaries prior to the Effective
Time. Nothing in this Section 5.10 or this Agreement creates, or is intended to
create, any employment Contract, whether express or implied.

        Section 5.11.        Equity Compensation Plans.    The Company shall
take all action necessary and in accordance with each of the respective Equity
Compensation Plans such that all Options will be exercisable and all
restrictions with respect to Restricted Stock will lapse, immediately prior to
the Effective Time. The Company shall take all actions necessary pursuant to the
terms of the Equity Compensation Plans to terminate each such plan as of the
Effective Time. The Company shall take all actions necessary pursuant to the
terms of any of its Employee Plans intended to be qualified under Section 401(a)
or 501(a) of the Code to amend such Employee Plans immediately prior to Closing
to provide that participation in any such Employee Plan is limited to employees
of the Company and its Subsidiaries.

-49-

--------------------------------------------------------------------------------

        Section 5.12.         Takeover Statutes.    If any Takeover Statute
enacted under state or federal law shall become applicable to the Merger or any
of the other transactions contemplated hereby, each of the Company, Parent and
Merger Sub and the board of directors of each of the Company, Parent and Merger
Sub shall grant such approvals and take such actions as are reasonably necessary
so that the Merger and the other transactions contemplated hereby may be
consummated as promptly as practicable on the terms contemplated hereby and
otherwise use commercially reasonable efforts to eliminate or minimize the
effects of such statute or regulation on the Merger and the other transactions
contemplated hereby.

        Section 5.13.         Disposition of Litigation.    In connection with
any litigation which may be brought against the Company or its directors or
officers relating to the transactions contemplated hereby, the Company shall
keep Parent and Merger Sub, and any counsel which Parent and Merger Sub may
retain at their own expense, informed of the status of such litigation and will
provide Parent’s and Merger Sub’s counsel the right to participate in the
defense of such litigation to the extent Parent and Merger Sub are not otherwise
a party thereto, and the Company shall not enter into any settlement or
compromise of any such litigation without Parent’s and Merger Sub’s prior
written consent, which consent shall not be unreasonably withheld or delayed.

        Section 5.14.         Delisting.    Each of the parties agrees to
cooperate with each other in taking, or causing to be taken, all actions
necessary to delist the Company Common Stock from NASDAQ and to terminate
registration under the Exchange Act; provided that such delisting and
termination shall not be effective until after the Effective Time of the Merger.

        Section 5.15. Resignations. On the Closing Date, the Company shall cause
to be delivered to Parent duly signed resignations, effective at the Effective
Time, of all members of the boards of directors of the Company and its
Subsidiaries of their positions as directors and of all officers of the Company
and its Subsidiaries of their position as officers.


ARTICLE VI


CONDITIONS OF MERGER

        Section 6.1.         Conditions to Each Party’s Obligation to Effect the
Merger.    The respective obligations of each party to effect the Merger shall
be subject to the satisfaction on or prior to the Closing Date of the following
conditions:

                (a)        The Merger and this Agreement shall have received the
Company Stockholder Approval.

                (b)        No law, statute, rule, regulation, judgment, writ,
decree, order or injunction shall have been promulgated, enacted, entered or
enforced, and no other action shall have been taken, by any Governmental Entity
that in any of the foregoing cases has the effect of making illegal or directly
or indirectly restraining or prohibiting the consummation of the Merger.

                (c)        The Company shall have filed its definitive Proxy
Statement in accordance with the provisions of the Exchange Act, and the SEC
shall not have initiated an enforcement action or otherwise sought to prevent
the solicitation of proxies with regard to the Merger.

-50-

--------------------------------------------------------------------------------

        Section 6.2.         Additional Conditions to Obligation of the Company
to Effect the Merger.    The obligation of the Company to effect the Merger
shall be subject to the fulfillment at or prior to the Effective Time of the
additional following conditions, unless waived by the Company:

                (a)        Parent and Merger Sub shall have performed in all
material respects their agreements contained in this Agreement required to be
performed on or prior to the Effective Time and the Company shall have received
a certificate of an executive officer of Merger Sub and Parent to that effect.

                (b)        The representations and warranties of Parent and
Merger Sub contained in this Agreement shall be true and correct as of the date
of this Agreement and at and as of the Effective Time with the same force and
effect as if made at and as of the Effective Time (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be true and
correct as of such date or with respect to such period), except where the
failure of such representations and warranties to be true and correct (without
giving effect to any “materiality” qualifiers set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Parent and Merger Sub to consummate the
transactions contemplated hereby. The Company shall have received a certificate
of an executive officer of Merger Sub and Parent as to the satisfaction of this
Section 6.2(b).

        Section 6.3.         Additional Conditions to Obligations of Parent and
Merger Sub to Effect the Merger.    The obligations of Parent and Merger Sub to
effect the Merger shall be subject to the fulfillment at or prior to the
Effective Time of the following additional conditions, unless waived by Parent
and Merger Sub:

                (a)        The Company shall have performed in all material
respects its agreements contained in this Agreement required to be performed on
or prior to the Effective Time; provided that, with respect to obligations that
are qualified by materiality, the Company shall have performed such obligations,
as so qualified, in all respects. Parent and Merger Sub shall have received a
certificate of the President or Chief Executive Officer of the Company to that
effect.

                (b)        The representations and warranties of the Company
contained in this Agreement shall be true and correct (without giving effect to
any “materiality” or “Material Adverse Effect” qualifiers set forth therein) as
of the date of this Agreement and at and as of the Effective Time with the same
force and effect as if made at and as of the Effective Time (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be true and
correct as of such date or with respect to such period), except where the
failure of such representations and warranties to be true and correct (without
giving effect to any “materiality” or “Material Adverse Effect” qualifiers set
forth therein) would not, individually or in the aggregate, result in a Material
Adverse Effect. Parent and Merger Sub shall have received a certificate of the
President or Chief Executive Officer of the Company as to the satisfaction of
this Section 6.3(b). The representations and warranties of the Company contained
in the second sentence of Section 3.2(a) (Capitalization) and Section 3.20
(Brokers) shall be true and correct as of the date of this Agreement; provided,
however, that this condition shall be deemed satisfied to the extent that, after
giving effect to any failure of such representation to be true and correct, (i)
the aggregate Merger Consideration that would be payable pursuant to Section
1.6(a) hereof in respect of all shares of Company Common Stock actually issued
and outstanding as of the date hereof plus (ii) the aggregate consideration
payable pursuant to Section 1.8(a) in respect of all Options actually issued and
outstanding as of the date hereof would not exceed, the Aggregate Consideration
Amount by more than one percent (1.0%) of the Aggregate Consideration Amount.

-51-

--------------------------------------------------------------------------------

                (c)        The Company shall have obtained and provided to
Parent and Merger Sub copies of evidence with respect to the Required Approvals
and Consents, the terms of which consents shall be reasonably satisfactory to
Parent and Merger Sub.

                (d)        There shall not exist any pending Action, suit,
investigation or proceeding brought by any Governmental Entity (i) that could
reasonably be expected to enjoin, restrain or prohibit (or that enjoins,
restrains or prohibits) the Merger or the other transactions contemplated hereby
(ii) seeking to impose any material limitation on the right of Parent to control
the Company and its Subsidiaries or any other Affiliate of Parent, (iii) seeking
to restrain or prohibit the Company’s or Parent’s ownership or operation (or
that of their respective Subsidiaries or Affiliates) of any portion of the
business or assets of the Company and its Subsidiaries, taken as a whole, or of
Parent and its Subsidiaries, taken as a whole, or to compel the Company or
Parent or any of their respective Subsidiaries or Affiliates to dispose of or
hold separate any portion of the business or assets of the Company and its
Subsidiaries, taken as a whole, or of Parent and its Subsidiaries, taken as a
whole, and if such business or assets relate to the Company or any of its
Subsidiaries, such business or assets are material to the financial condition,
results of operations or prospects of the Company and its Subsidiaries, taken as
a whole, and if such business or assets relate to Parent or any of its
Subsidiaries, such business or assets are material to the financial condition,
results of operations or prospects of Parent and its Subsidiaries, taken as a
whole. No Order shall be in effect, and no law shall have been enacted or shall
be deemed applicable to the Merger, which has any of the effects set forth in
clauses (i) through (iii) in this Section 6.3(d).

                (e)        Philip Bligh and Stephen Mack shall have each
executed and delivered a Non-Competition Agreement substantially in the forms of
Exhibit A-1 and Exhibit A-2 hereto, respectively (the “Non-Competition
Agreement”).

                (f)        Since the date of this Agreement, there shall not
have occurred any event, occurrence or change that has had a Material Adverse
Effect on the Company.

-52-

--------------------------------------------------------------------------------

                (g)        The holders of no more than twenty-two and one-half
percent (22.5%) of the shares of Company Common Stock shall have demanded and
not lost or withdrawn appraisal rights.

                (h)        The Company shall prepare and deliver to Parent at
the Closing a certificate stating that the Company is not a “United States Real
Property Holding Corporation” as defined in Section 897 of the Code in
accordance with Treasury Regulation promulgated under Sections 897 and 1445 of
the Code.

                (i)        The Company shall have delivered to Parent
resignations from the directors and officers of the Company and each Subsidiary
of the Company in office immediately prior to the Effective Time resigning their
respective positions as directors and officers.

                (j)        The Company shall have delivered to Parent
certificates of good standing for the Company from the Secretary of State of the
State of Delaware and each of the jurisdictions listed on Schedule 3.1 of the
Company Disclosure Schedules, each dated a reasonable date prior to the Closing
Date, and certificates of good standing for the Subsidiaries of the Company from
the applicable Governmental Entities in such Subsidiaries’ jurisdictions of
organization.


ARTICLE VII


TERMINATION, AMENDMENT AND WAIVER

        Section 7.1.         Termination.    Notwithstanding anything contained
in this Agreement to the contrary, this Agreement may be terminated and the
transactions contemplated hereby may be abandoned prior to the Effective Time,
whether before or after the Company Stockholder Approval:

                (a)        by mutual written consent of the Boards of Directors
of Parent, Merger Sub and the Company; or

                (b)        by any party hereto, if the Effective Time shall not
have occurred on or before the six-month anniversary of the date of this
Agreement (the “Termination Date”), provided that the right to terminate this
Agreement pursuant to this Section 7.1(b) shall not be available to any party
whose failure to perform any of its obligations under this Agreement required to
be performed by it at or prior to such date has been the principal cause of, or
resulted in the failure of the Merger to have become effective on or before such
date; or

                (c)        by any party hereto, if (i) a law, statute, rule,
regulation or executive order shall have been enacted, entered or promulgated
prohibiting the consummation of the Merger or (ii) an Order, decree, ruling or
injunction shall have been entered permanently restraining, enjoining or
otherwise prohibiting the consummation of the Merger and such Order, decree,
ruling or injunction shall have become final and non-appealable; or

-53-

--------------------------------------------------------------------------------

                (d)        by the Company, if either Parent or Merger Sub shall
have breached or failed to perform in any material respect any of its respective
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Section 6.1 or 6.2 and (ii) cannot be cured by the
Termination Date, provided that the Company shall have given Parent and Merger
Sub written notice, delivered at least thirty (30) days prior to such
termination, stating the Company’s intention to terminate this Agreement
pursuant to this Section 7.1(d) and the basis for such termination; or

                (e)        by Parent and Merger Sub, if the Company shall have
breached or failed to perform any of its representations, warranties, covenants
or other agreements contained in this Agreement, which breach or failure to
perform (i) would result in a failure of a condition set forth in Section 6.1 or
6.3 and (ii) cannot be cured by the Termination Date, provided that Parent shall
have given the Company written notice, delivered at least thirty (30) days prior
to such termination, stating Parent’s intention to terminate this Agreement
pursuant to this Section 7.1(e) and the basis for such termination; or

                (f)        by Parent and Merger Sub or the Company, if, at the
Company Stockholders’ Meeting (including any adjournment, continuation or
postponement thereof), the Company Stockholder Approval shall not be obtained;
except that the right to terminate this Agreement under this Section 7.1(f)
shall not be available to the Company where the failure to obtain the Company
Stockholder Approval shall have been caused by the action or failure to act of
the Company and such action or failure to act constitutes a material breach by
the Company of this Agreement; or

                (g)        by Parent and Merger Sub, if (i) the Company Board
(or any authorized committee thereof) fails to call the Company Stockholders’
Meeting, (ii) the Company Board (or any authorized committee thereof) shall have
withdrawn or modified its approval or recommendation of the Merger or this
Agreement, (iii) the Company Board (or any authorized committee thereof)
approved or recommended to the Company’s stockholders a Company Acquisition
Proposal or (iv) the Company Board (or any authorized committee thereof)
resolves, agrees or proposes publicly to take any such actions in response to a
Company Acquisition Proposal;

                (h)        by the Company, if the Company Board (or any
authorized committee thereof) concludes in good faith (after consultation with
its legal and financial advisors) that a Company Acquisition Proposal
constitutes a Company Superior Proposal in accordance with Section 4.2;
provided, however, that before the Company may terminate this Agreement pursuant
to this Section 7.1(h), (i) the Company shall provide written notice to Parent
of such determination by the Company Board (or any authorized committee
thereof), which notice shall set forth the material terms and conditions of the
Company Acquisition Proposal and the identity of the Person making the Company
Acquisition Proposal, (ii) at the end of the three business day period following
the delivery of such written notice the Company Board (or any authorized
committee thereof) continues to determine in good faith that the Company
Acquisition Proposal constitutes a Company Superior Proposal,
(iii) simultaneously with such termination the Company enters into a definitive
acquisition, merger or similar agreement to effect the Company Superior Proposal
and (iv) the Company pays to Parent the amount specified in Section 7.3(i), if
any, within the time period contemplated thereby; or

-54-

--------------------------------------------------------------------------------

                (i)        by Parent and Merger Sub, if any condition to the
obligations of Parent or Merger Sub hereunder becomes incapable of fulfillment
other than as a result of a breach by Parent or Merger Sub, as the case may be,
of any covenant or agreement contained in this Agreement, and such condition is
not waived by Parent or Merger Sub, as the case may be.

The party desiring to terminate this Agreement pursuant to Section 7.1 shall
give written notice of such termination to the other parties hereto.

        Section 7.2.         Effect of Termination.    In the event of
termination of this Agreement pursuant to Section 7.1, this Agreement shall
terminate (except for the provisions of Sections 5.6 and 7.3, and Sections 8.2
through 8.15 which shall remain in full force and effect and survive any
termination of this Agreement), without any liability on the part of any party
or its directors, officers or stockholders except to the extent that such
termination results from the fraud or willful misrepresentation or breach by a
party of any of its representations, warranties, covenants or agreements set
forth in this Agreement, in which case such breaching party shall be fully
liable for any and all liabilities, damages and expenses incurred or suffered by
the other party (including reasonable attorneys’ fees) as a result of such
breach. No termination of this Agreement shall affect the obligations of the
parties contained in the Confidentiality Agreement, all of which obligations
shall survive termination of this Agreement in accordance with their terms.

        Section 7.3.         Termination Fee Payable in Certain Circumstances.
   The Company shall pay Parent a fee, in immediately available funds, in the
amount of $1,500,000, in the event that this Agreement is terminated, as
follows:

                (a)        If the Company terminates this Agreement pursuant to
Section 7.1(h) or Parent terminates this Agreement pursuant to Section 7.1(g),
the Company shall pay Parent such fee in full within one business day after such
termination; and

                (b)        If (i) (A) Parent or the Company terminates this
Agreement pursuant to Section 7.1(b) or (f) or (B) Parent terminates this
Agreement pursuant to Section 7.1(e) (but only if such termination is due to an
intentional breach of any representation, warranty, covenant or agreement by the
Company) and (ii) in each case, (A) prior to any such termination but following
the date hereof any Person shall have made in writing to the Company or the
Company’s stockholders, or publicly announced, a proposal or offer relating to
any Company Acquisition and (B) such Person or its Affiliates shall have entered
into a definitive agreement with the Company, its Subsidiaries or the Company’s
stockholders relating to any Company Acquisition within twelve (12) months after
termination of this Agreement, the Company shall pay Parent such fee in full
within one business day after entering into such definitive agreement. For
purposes of this Section 7.3(b), the term “Company Acquisition” shall have the
meaning given to such term in Section 8.4 hereof, except that each reference to
“10%" therein shall be deemed to have been changed to “50%".

-55-

--------------------------------------------------------------------------------

        In the event that the Company fails to pay all amounts under this
Section 7.3 when due, the Company will also pay the reasonable costs and
expenses of Parent or Merger Sub in connection with a legal action to enforce
this Agreement, together with interest on such amounts due under this Section
7.3, commencing on the date that such amounts under this Section 7.3 became due,
at a rate equal to 15%. In the case of payment by the Company of the fee as
required under this Section 7.3, the Company shall be fully released and
discharged from any other liability or obligation resulting from or under this
Agreement, except with respect to any intentional and material breach of this
Agreement.


ARTICLE VIII


GENERAL PROVISIONS

        Section 8.1.         Non-Survival of Representations, Warranties and
Agreements.    The representations, warranties and agreements in this Agreement
shall terminate at the Effective Time or the termination of this Agreement
pursuant to Section 7.1, as the case may be, except that the agreements set
forth in Article I and Section 5.8 and Section 5.9 shall survive the Effective
Time indefinitely and those set forth in Sections 5.5(b), 7.3 and Sections 8.2
through 8.15 shall survive termination indefinitely.

        Section 8.2.         Notices.    All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been duly given or made (i) as of the date delivered or sent by facsimile if
delivered personally or on the date of confirmation of receipt of transmission
if sent by facsimile and (ii) on the fifth business day after deposit in the
U.S. mail, if mailed by registered or certified mail (postage prepaid, return
receipt requested), in each case to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice, except
that notices of changes of address shall be effective upon receipt):

                (a)        if to Parent or Merger Sub, to:

  Business&Decision North America Holding, Inc.
900 West Valley Road
Suite 900
Wayne, Pennsylvania 19087
Attention: Alfred K. Ferraioli
Telephone: (610) 230-2500
Facsimile: (610) 230-2512
Email: al.ferraioli@businessdecision.com


  With a copy, which shall not serve as a notice, to:


  Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
Attention: Justin W. Chairman, Esq.
Telephone: (215) 963-5061
Facsimile: (215) 963-5001
Email: jchairman@morganlewis.com


-56-

--------------------------------------------------------------------------------

  if to the Company, to:


  Inforte Corp.
500 N. Dearborn Street
Suite 1200
Chicago, Illinois 60610
Attention: Stephen Mack
Telephone: (312) 233-9105
Facsimile: (312) 233-9525
Email: Stephen.Mack@inforte.com


  With a copy, which shall not serve as a notice, to:


  Foley & Lardner LLP
321 North Clark Street, 28th Floor
Chicago, Illinois 60610
Attention: Edwin D. Mason, Esq.
Telephone: (312) 832-5132
Facsimile: (312) 832-4700
Email: emason@foley.com


        Section 8.3.         Expenses.    Except as set forth in Sections 7.2
and 7.3, all fees, costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees, costs and expenses.

        Section 8.4.          Definitions.    For purposes of this Agreement,
the term:

                        Affiliate” shall have the meaning set forth in Section
1.7(e)(i).

                        Affiliate Transaction” shall have the meaning set forth
in Section 3.19(a).

                        Aggregate Consideration Amount” means Forty-Nine Million
Three Hundred Ninety-Seven Thousand Dollars ($49,397,000).

                        Agreement” shall have the meaning set forth in the
Preamble hereto.

                        Certificate of Merger” shall have the meaning set forth
in Section 1.2.

                        Certificates” shall have the meaning set forth in
Section 1.7(b).

                        Closing” shall have the meaning set forth in Section
1.9.

                        Closing Date” shall have the meaning set forth in
Section 1.9.

                        Code” shall have the meaning set forth in Section
1.7(g).

-57-

--------------------------------------------------------------------------------

                        Company” shall have the meaning set forth in the
Preamble hereto.

                        Company 2006 Form 10-K” shall have the meaning set forth
in Section 3.6(c).

                        Company Acquisition” means, in each case other than the
Merger or as otherwise specifically contemplated by this Agreement, (i) any
merger, consolidation, share exchange, business combination, reorganization,
joint venture, recapitalization, liquidation, dissolution or other similar
transaction or series of transactions involving the Company and/or any of its
Subsidiaries; (ii) any direct or indirect purchase or sale, lease, exchange,
transfer or other disposition of the consolidated assets of the Company
constituting 10% of the total consolidated assets of the Company or accounting
for 10% of the total consolidated revenues of the Company in any one transaction
or in a series of transactions; (iii) any direct or indirect purchase or sale of
or tender offer (including a self-tender offer), exchange offer or any similar
transaction or series of related transactions engaged in by any Person involving
more than 10% of the outstanding shares of Company Common Stock; (iv) the
issuance, sale or other disposition, direct or indirect (and however
structured), of securities (or securities or other rights convertible into, or
exercisable or exchangeable for, such securities) representing 10% or more of
the voting power or capital stock of the Company and/or any of its Subsidiaries
or (v) any other substantially similar transaction or series of related
transactions that would reasonably be expected to prevent or materially impair
or delay the consummation of the transactions contemplated by this Agreement.

                        Company Acquisition Proposal” means any Contract,
proposal or offer (including any proposal or offer to stockholders of the
Company) regarding a proposed or potential Company Acquisition.

                        Company Board” shall have the meaning set forth in the
Recitals hereto.

                        Company Common Stock” shall have the meaning set forth
in Section 1.6.

                        Company Disclosure Schedules” shall have the meaning set
forth in Article III.

                        Company Material Contracts” shall have the meaning set
forth in Section 3.16(a).

                        Company Preferred Stock” shall have the meaning set
forth in Section 3.2.

                        Company SEC Reports” shall have the meaning set forth in
Section 3.6(a).

                        Company Stockholder Approval” shall have the meaning set
forth in Section 3.24.

                        Company Stockholders’ Meeting” shall have the meaning
set forth in Section 2.7.

                        Company Superior Proposal” shall have the meaning set
forth in Section 4.2(b).

-58-

--------------------------------------------------------------------------------

                        Confidentiality Agreement” shall mean the
Confidentiality Agreement, dated March 8, 2007, by and between the Company and
Parent.

                        Contract” means any agreement, contract, indenture,
instrument, license, lease, commitment, arrangement or understanding, written or
oral, including any sales order and purchase order.

                        control”, “controlled by” or “under common control with”
shall have the meaning set forth in Section 1.7(e)(ii).

                        Copyrights” shall have the meaning set forth in Section
3.15(e).

                        DGCL” shall have the meaning set forth in the Recitals.

                        Dissenting Shares” shall have the meaning set forth in
Section 1.6(d).

                        Effective Time” shall have the meaning set forth in
Section 1.2.

                        Employee Plans” shall have the meaning set forth in
Section 3.9.

                        Employees” shall include all individuals employed by the
Company, including but not limited to all temporary employees who have
contracted with the Company.

                        Environment” means all air, surface water, groundwater,
land, including land surface or subsurface, including all fish, wildlife, biota
and all other natural resources.

                        Environmental Laws” shall mean all federal, state, local
and foreign laws and regulations relating to the Environment, worker health and
safety, preservation or reclamation of natural resources, or to the management,
handling, use, generation, treatment, storage, transportation, disposal,
manufacture, distribution, formulation, packaging, labeling, Release or
threatened Release of or exposure to Hazardous Materials, whether now existing
or subsequently amended or enacted, including without limitation, laws relating
to Releases or threatened Releases of Hazardous Materials or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, Release,
disposal, transport or handling of Hazardous Materials and all laws and
regulations with regard to record keeping, notification, disclosure and
reporting requirements respecting Hazardous Materials.

                        Equity Compensation Plans” shall have the meaning set
forth in Section 1.8(a).

                        ERISA” shall have the meaning set forth in Section 3.9.

                        ERISA Affiliate” shall have the meaning set forth in
Section 3.9.

                        Exchange Act” shall have the meaning set forth in
Section 2.3(b).

                        Exchange Agent” shall have the meaning set forth in
Section 1.7(a).

                        Exchange Fund” shall have the meaning set forth in
Section 1.7(a).

-59-

--------------------------------------------------------------------------------

                        GAAP” shall mean United States generally accepted
principles and practices as in effect from time to time and applied consistently
throughout the periods involved.

                        Governmental Entity” shall have the meaning set forth in
Section 2.7.

                        Hazardous Materials” shall mean all substances defined
as Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil
and Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5 and all
explosive or regulated radioactive materials or substances, hazardous or toxic
materials, wastes or chemicals, petroleum and petroleum products (including
crude oil or any fraction thereof), asbestos or asbestos containing materials,
and all other materials, chemicals or substances which are regulated by, form
the basis of liability or are defined as hazardous, extremely hazardous, toxic
or words of similar import, under any Environmental Law, including materials
listed in 49 C.F.R. Section 172.101 and materials defined as hazardous pursuant
to Section 101(14) of CERCLA.

                        Indebtedness” means any of the following: (a) any
indebtedness for borrowed money, (b) any obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) any obligations to pay the
deferred purchase price of property or services, except trade accounts payable
and other current Liabilities arising in the ordinary course of business, (d)
any obligations as lessee under capitalized leases, (e) any indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to acquired property, (f) any obligations, contingent or otherwise,
under acceptance credit, letters of credit or similar facilities, and (g) any
guaranty of any of the foregoing.

                        Indemnified Parties” shall have the meaning set forth in
Section 5.9(a).

                        Insurance Policies” shall have the meaning set forth in
Section 3.17.

                        Intellectual Property Rights” shall have the meaning set
forth in Section 3.15(l).

                        Knowledge,” when used with respect to the Company and
its Subsidiaries, shall mean the actual knowledge after due inquiry of the
following executive officers of the Company: Stephen Mack, Nick Heyes, William
Nurthen, Ali Guelerman and Adrian Ball.

                        Leased Real Property” shall mean all the leasehold or
subleasehold interests and any other rights, title or interest to use or occupy
any land, buildings, structures, improvements, fixtures or other interests in
real property (whether owned or leased) and together with all construction
work-in-progress in respect of the same held by the Company or any of its
Subsidiaries under the Real Property Leases.

                        Lien” shall have the meaning set forth in Section
2.3(a).

                        Made available” means having been uploaded prior to the
date of this Agreement in a clear, readable format to the electronic data room
established by the Company and to which the Parent has had access.

-60-

--------------------------------------------------------------------------------

                        Material Adverse Effect” means any effect, change, fact,
event, occurrence, development or circumstance (any such item, an “Effect”)
that, individually or together with any other Effect, (A) is or would reasonably
be expected to result in a material adverse effect on or change in the financial
condition , properties, business, results of operations, or net assets of the
Company and its Subsidiaries, taken as a whole, or (B) would reasonably be
expected to prohibit, restrict or impede the consummation of the transactions
contemplated by this Agreement, including the Merger; provided, however, that
none of the following shall constitute, or be taken into account in determining
whether there has been or will be, a “Material Adverse Effect”: any Effect
caused by or resulting from (i) general changes or developments in the industry
in which the Company or any its Subsidiaries operates that do not
disproportionately impact in any material respect the Company and its
Subsidiaries, taken as a whole, (ii) acts of terrorism or war, (iii) any change
affecting the United States economy generally or the economy of any nation in
which such entity conducts business that is material to the business of such
entity that do not disproportionately impact in any material respect the Company
or its Subsidiaries, taken as a whole, (iv) any change in the Company’s stock
price or trading volume (it being understood that the facts or occurrences
giving rise to or contributing to such change in stock price or trading volume
may be deemed to constitute, or be taken into account in determining whether
there has been or will be, a Material Adverse Effect), (v) any failure, in and
of itself, by the Company to meet any internal or published projections,
forecasts or revenue or earnings predictions for any period ending on or after
the date of this Agreement (it being understood that the facts or occurrences
giving rise to or contributing to such failure may be deemed to constitute, or
be taken into account in determining whether there has been or will be, a
Material Adverse Effect), (vi) the announcement of the execution of this
Agreement, or the pendency of the consummation of the Merger, (vii) any change
in any applicable law, rule or regulation or GAAP or interpretation thereof
after the date hereof, or (viii) the execution and performance of or compliance
with this Agreement.

                        Merger” shall have the meaning set forth in the Recitals
hereto.

                        Merger Consideration” shall have the meaning set forth
in Section 1.6(a).

                        Merger Sub” shall have the meaning set forth in the
Preamble hereto.

                        Merger Sub Common Stock” shall have the meaning set
forth in Section 1.6.

                        Merger Sub Representatives” shall have the meaning set
forth in Section 5.5(b).

                        Non-Solicitation Agreement” shall have the meaning set
forth in Section 3.18(k).

                        Options” shall have the meaning set forth in Section
1.8(a).

                        Order” means any award, injunction, judgment, decree,
order, ruling, subpoena or verdict or other decision entered, issued or rendered
by any Governmental Entity.

                        Parent” shall have the meaning set forth in the Preamble
hereto.

                        Parent Disclosure Schedules” shall have the meaning set
forth in Article II.

                        Patents” shall have the meaning set forth in Section
3.15(e).

-61-

--------------------------------------------------------------------------------

                        Permits” shall have the meaning set forth in Section
3.11.

                        Permitted Liens” shall mean: (i) liens for current Taxes
that are not yet due or delinquent or are being contested in good faith by
appropriate proceedings provided that (a) no Lien will attach to any of the
assets during such contest and (b) such amount shall remain the obligation of
the property owner, and for which adequate reserves have been taken on the
financial statements contained in the Company SEC Reports; (ii) statutory liens
or carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s, repairmen’s
liens or other like Liens arising in the ordinary course of business with
respect to amounts not yet due, that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been taken on the
financial statements contained in the Company SEC Reports and that do not impair
the conduct of the Company’s or any of its Subsidiaries’ business or the present
use of the affected property; and (iii) as to any Leased Real Property, any Lien
affecting solely the interest of the landlord or sublandlord thereunder and not
the interest of the tenant or subtenant thereunder, which does not materially
impair the value or use of such Leased Real Property.

                        Person” shall mean any individual, partnership,
association, joint venture, corporation, business, trust, joint stock company,
limited liability company, special purpose vehicle, any unincorporated
organization, any other entity, a “group” of such persons, as that term is
defined in Rule 13d-5(b) under the Exchange Act, or a Governmental Entity.

                        Proxy Statement” shall have the meaning set forth in
Section 2.6.

                        Real Property” shall mean the Leased Real Property.

                        Real Property Leases” shall mean the real property
leases, subleases, licenses, change orders, brokerage commission agreements,
work orders, subordination agreements, non-disturbance agreements, attornment
agreements, estoppels or other agreements, including all amendments, extensions,
renewals, guaranties or other agreements with respect thereto, pursuant to which
the Company or any of its Subsidiaries is a party.

                        Regulatory Laws” shall have the meaning set forth in
Section 2.3(b).

                        Release” shall mean any release, spill, emission,
discharge, leaking, pumping, pouring, emitting, emptying, escaping, dumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including, without limitation, ambient air, surface
water, groundwater and surface or subsurface strata) or into or out of any
property, including the movement of Hazardous Materials through or in the air,
soil, surface water, groundwater or property.

                        Required Approvals and Consents” shall mean the
approvals, consents, orders, registrations, declarations and filings listed on
Schedule 8.4 of the Company Disclosure Schedules.

                        Restricted Stock” shall have the meaning set forth in
Section 3.2.

                        Sarbanes-Oxley” shall have the meaning set forth in
Section 3.6(d).

-62-

--------------------------------------------------------------------------------

                        SEC” shall mean the United States Securities and
Exchange Commission or any other Governmental Entity administering the
Securities Act and the Exchange Act.

                        Securities Act” shall have the meaning set forth in
Section 2.3(b).

                        Software” shall have the meaning set forth in Section
3.15(e).

                        Subsidiary” means, with respect to any Person, (a) any
corporation with respect to which such Person, directly or indirectly, through
one or more Subsidiaries, (i) owns more than 50% of the outstanding shares of
capital stock having generally the right to vote in the election of directors or
(ii) has the power, under ordinary circumstances, to elect, or to direct the
election of, a majority of the board of directors of such corporation, (b) any
partnership with respect to which (i) such Person or a Subsidiary of such Person
is a general partner, (ii) such Person and its Subsidiaries together own more
than 50% of the interests therein or (iii) such Person and its Subsidiaries have
the right to appoint or elect or direct the appointment or election of a
majority of the directors or other Person or body responsible for the governance
or management thereof, (c) any limited liability company with respect to which
(i) such Person or a Subsidiary of such Person is the sole manager or managing
member, (ii) such Person and its Subsidiaries together own more than 50% of the
interests therein or (iii) such Person and its Subsidiaries have the right to
appoint or elect or direct the appointment or election of a majority of the
managers or other Person or body responsible for the governance or management
thereof or (d) any other entity in which such Person has, and/or one or more of
its Subsidiaries have, directly or indirectly, (i) more than a 50% ownership
interest or (ii) the power to appoint or elect or direct the appointment or
election of a majority of the directors or other person or body responsible for
the governance or management thereof.

                        Surviving Corporation” shall have the meaning set forth
in Section 1.1.

                        Takeover Statute” shall have the meaning set forth in
Section 3.23.

                        Tax Return” shall mean any return, report, information
return or other document (including any related or supporting information and,
where applicable, profit and loss accounts and balance sheets) with respect to
Taxes.

                        Taxes” shall mean (i) all taxes, charges, fees, levies
or other assessments imposed by any United States Federal, state, or local
taxing authority or by any non-U.S. taxing authority, including but not limited
to, income, gross receipts, excise, property, sales, use, transfer, payroll,
license, ad valorem, value added, withholding, social security, national
insurance (or other similar contributions or payments) franchise, estimated,
severance, stamp, and other taxes; (ii) all interest, fines, penalties or
additions attributable to or in respect of any items described in clause (i);
and (iii) any transferee liability in respect of any items described in clauses
(i) or (ii) payable by reason of Contract, assumption, transferee liability,
operation of Law, Treasury Regulation 1.1502-6(a) (or any predecessor or
successor thereof or any analogous or similar provision under Law) or otherwise.

-63-

--------------------------------------------------------------------------------

                        Termination Date” has the meaning set forth in Section
7.1(b).

                        Trademarks” shall have the meaning set forth in Section
3.15(e).

                        Treasury Regulations” means the regulations, including
temporary regulations, promulgated under the Code, as the same may be amended
hereafter from time to time (including corresponding provisions of succeeding
regulations).

                        Voting Agreement” shall have the meaning set forth in
the Recitals hereto.

                        Voting Group” shall have the meaning set forth in the
Recitals hereto.

                        WARN Act” shall have the meaning set forth in Section
3.18.

        Section 8.5.         Headings.    The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

        Section 8.6.         Severability.    If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the maximum
extent possible.

        Section 8.7.         Entire Agreement; No Third-Party Beneficiaries.
   This Agreement, the Disclosure Letters and the Confidentiality Agreement
constitute the entire agreement and supersede any and all other prior agreements
and undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and, except as otherwise expressly provided
herein (including Section 5.9 but expressly excluding Section 5.10), this
Agreement is not intended to confer upon any other Person any rights or remedies
hereunder.

        Section 8.8.         Assignment.    This Agreement shall not be assigned
by operation of law or otherwise, except that Parent or Merger Sub may assign
all or any of its rights hereunder to any affiliate of Parent or Merger Sub, as
the case may be, provided that no such assignment shall relieve the assigning
party of its obligations hereunder. Subject to the foregoing, all of the terms
and provisions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective executors, heirs, personal
representatives, successors and assigns.

        Section 8.9.         Governing Law; Jurisdiction.    This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware applicable to Contracts executed in and to be performed entirely within
that State. Each party hereby agrees and consents to be subject to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware in and for New
Castle County or, if the Court of Chancery lacks subject matter jurisdiction,
any court of the State of Delaware situated in New Castle County or the United
States District Court for the District of Delaware in any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby. Each party hereby irrevocably consents to the service of any and all
process in any such suit, action or proceeding by the delivery of such process
to such party at the address and in the manner provided in Section 8.2 hereof.
Each of the parties hereto irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Court of Chancery of
the State of Delaware in and for New Castle County or, if the Court of Chancery
lacks subject matter jurisdiction, any court of the State of Delaware situated
in New Castle County or the United States District Court for the District of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

-64-

--------------------------------------------------------------------------------

        Section 8.10.         Amendment.    This Agreement may be amended by the
parties hereto by action taken by Merger Sub and Parent, and by action taken by
or on behalf of the Company Board at any time before the Effective Time;
provided, however, that, after approval of the Merger by the stockholders of the
Company, no amendment may be made which would reduce the amount or change the
type of consideration into which each share of Company Common Stock will be
converted upon consummation of the Merger. This Agreement may not be amended
except by an instrument in writing signed by the parties hereto.

        Section 8.11.         Waiver.    At any time before the Effective Time,
any party hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions of the other parties
contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only as against such party and only if set
forth in an instrument in writing signed by such party. No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity.

        Section 8.12.         Counterparts.    This Agreement may be executed by
facsimile signature pages and in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which shall constitute one and the same
agreement.

        Section 8.13.         Waiver of Jury Trial.    EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

-65-

--------------------------------------------------------------------------------

        Section 8.14.          Interpretation.

                (a)        The parties acknowledge and agree that they may
pursue judicial remedies at law or equity in the event of a dispute with respect
to the interpretation or construction of this Agreement. In the event that an
alternative dispute resolution procedure is provided for in any other agreement
contemplated hereby, and there is a dispute with respect to the construction or
interpretation of such agreement, the dispute resolution procedure provided for
in such agreement shall be the procedure that shall apply with respect to the
resolution of such dispute.

                (b)        The table of contents is for convenience of reference
only, does not constitute part of this Agreement and shall not be deemed to
limit or otherwise affect any of the provisions hereof. Where a reference in
this Agreement is made to an Article, Section, Exhibit or Disclosure Letter,
such reference shall be to an Article, Section of or Exhibit or Disclosure
Letter to this Agreement unless otherwise indicated. For purposes of this
Agreement, the words “hereof,” “herein,” “hereby” and other words of similar
import refer to this Agreement as a whole unless otherwise indicated. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Whenever the
singular is used herein, the same shall include the plural, and whenever the
plural is used herein, the same shall include the singular, where appropriate.

                (c)        No provision of this Agreement will be interpreted in
favor of, or against, either party hereto by reason of the extent to which any
such party or its counsel participated in the drafting thereof or by reason of
the extent to which any such provision is inconsistent with any prior draft
hereof or thereof.

        Section 8.15.         Disclosure Generally.    All of the Company
Disclosure Schedules and Parent Disclosure Schedules are incorporated herein and
expressly made a part of this Agreement as though completely set forth herein.
All references to this Agreement herein shall be deemed to refer to this entire
Agreement, including all sections of the Company Disclosure Schedules and Parent
Disclosure Schedules.

-66-

--------------------------------------------------------------------------------

        Section 8.16.         Specific Performance.    Each party hereto
acknowledges that money damages would be both incalculable and an insufficient
remedy for any breach of this Agreement by such party and that any such breach
would cause the other party hereto irreparable harm. Accordingly, each party
hereto also agrees that, in the event of any breach or threatened breach of the
provisions of this Agreement by such party, the other party hereto shall be
entitled to equitable relief without the requirement of posting a bond or other
security, including in the form of injunctions and orders for specific
performance, in addition to any other remedy at law or equity..


[SIGNATURE PAGE FOLLOWS]

-67-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the Company, Merger Sub and Parent has
caused this Agreement to be duly executed and delivered by its respective duly
authorized officer, all as of the date first above written.

BUSINESS&DECISION NORTH AMERICA HOLDING, INC.

By: /s/ Robin Kearon Name: Robin Kearon Title: Chief Executive Officer


BDEC ACQUISITION CORP.

By: /s/ Alfred K. Ferraioli Name: Alfred K. Ferraioli Title: Chief Financial
Officer


INFORTE CORP.

By: /s/ Stephen Mack Name: Stephen Mack Title: Chief Executive Officer

-68-

--------------------------------------------------------------------------------

GUARANTEE

        The undersigned, Business & Decision S.A. (“Guarantor”), hereby,
irrevocably and unconditionally, guarantees and agrees to be liable for the full
payment and prompt performance of all obligations and liabilities owing by
Business&Decision North America Holding, Inc. (“B&D North America”) to Inforte
Corp. under the Agreement and Plan of Merger (the “Merger Agreement”), dated as
of May 13, 2007, by and among B&D North America, BDEC Acquisition Corp. and
Inforte Corp. (the “Guaranteed Obligations”). This Guarantee is for the benefit
of Inforte Corp. Any capitalized terms not defined in this Guarantee shall have
the meanings ascribed to them in the Merger Agreement.

        Notice of acceptance of this Guarantee, and presentment, demand,
protest, notice of protest, notice of nonpayment or default and all other
notices to which Guarantor is or may be entitled are hereby waived. Guarantor
further waives notice of, and hereby consents to, any amendment or modification
of the Merger Agreement and agrees that the amount and extent of the Guaranteed
Obligations shall not be diminished and the liability of Guarantor hereunder
shall not be otherwise impaired or affected by such amendment or modification.
Anything else in this paragraph notwithstanding, Guarantor shall be free (and
reserves all right) to assert all defenses to the payment of the Guaranteed
Obligations that are available to B&D North America or BDEC Acquisition Corp.
under or in respect of the Merger Agreement.

        This Guarantee shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State. Guarantor hereby agrees and consents to be
subject to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware in and for New Castle County or, if the Court of Chancery lacks subject
matter jurisdiction, any court of the State of Delaware situated in New Castle
County or the United States District Court for the District of Delaware in any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Guarantee or the transactions
contemplated hereby. Guarantor irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Guarantee in the Court of Chancery of the State of Delaware in and for
New Castle County or, if the Court of Chancery lacks subject matter
jurisdiction, any court of the State of Delaware situated in New Castle County
or the United States District Court for the District of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

        This Guarantee shall terminate as of the earlier of (i) the Effective
Time or (ii) the Termination Date, but only to the extent the Guaranteed
Obligations are terminated as of the Termination Date.

-69-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be duly
executed and delivered by its respective duly authorized officer as of May 13,
2007.

BUSINESS & DECISION S.A.

By: /s/ Patrick Bensabat Name: Patrick Bensabat Title: President

-70-